 

Exhibit 10.2

 

Execution Version

 

 



MANAGEMENT SERVICES AGREEMENT

 

 

 

BY AND AMONG

 

 

 

AECP MANAGEMENT, LLC,
an Oklahoma Limited Liability Company

 

 

 

AMERICAN ENERGY CAPITAL PARTNERS, LP
a Delaware Limited Partnership

 

 

 

AND

 

 

 

AECP OPERATING COMPANY, LLC
a Delaware Limited Liability Company and
Wholly Owned Subsidiary of AECP LP

 

 

 

Dated June 16, 2014

 



 

 

 

TABLE OF CONTENTS

 

 



ARTICLE I Defined Terms, Interpretation    1            Section 1.1  Defined
Terms   1            Section 1.2  References and Titles   13            ARTICLE
II Management Services    13            Section 2.1  Engagement of Manager   13 
          Section 2.2  Direction of Result of Management Services   13       
    Section 2.3  Management Standards   14            Section 2.4  Records;
Financial Reports; Instruments of Service   14            Section 2.5  Certain
Limitations on Management Services   14            Section 2.6  Well Operations 
 15            Section 2.7  Limitations on Farmouts to Affiliates of the
Manager   15            Section 2.8  Limitation on Rendering Certain Oilfield
Equipment, Supplies and Services   16            ARTICLE III Financial
Administration    17            Section 3.1  Budget.   17            Section
3.2  Cash Management   18            Section 3.3  Revenues and Joint Interest
Billings   19            Section 3.4  Manager Payments   19            Section
3.5  Payment to Owner   19            ARTICLE IV Contract Administration; Power
of Attorney    19            Section 4.1  Contract Administration   19       
    Section 4.2  Purchases for the Owner   19            Section 4.3  Affiliate
Transactions   20            Section 4.4  Power of Attorney   20           
ARTICLE V Compensation and Expenses    20            Section 5.1  Management
Fee   20            Section 5.2  Reimbursement of Organization and Offering
Expenses; Reimbursement of Out-of-Pocket Expenses   21            Section 5.3 
Acquisition Fee and Acquisition Expenses   23            Section 5.4 
Disposition Fee and Disposition Expenses   24            Section 5.5  Financing
Coordination Fee   25            Section 5.6  Direct Expenses   26           
ARTICLE VI Representations, Warranties and Covenants    26 

 



i

 



          ARTICLE VII Additional Agreements of Manager; Restrictions on Manager
   27            Section 7.1  Compliance with Laws   27            Section 7.2 
Compliance with Obligations   27            Section 7.3  Prohibited Acts   27 
          Section 7.4  Emergencies   30            Section 7.5  Manager’s
Insurance   31            ARTICLE VIII Personnel Administration    31           
Section 8.1  General   31            Section 8.2  Responsibility   31           
ARTICLE IX Investment Opportunities    31            Section 9.1  Investment
Opportunities.   31            Section 9.2  Initial Budget; Revisions to
Budget.   33            ARTICLE X Term; Termination    33            Section
10.1  Term   33            Section 10.2  Termination   34            Section
10.3  Transition Services   35            Section 10.4  Effect of Termination 
 35            ARTICLE XI Indemnification; Liability of the Parties    35       
    Section 11.1  Indemnification   35            Section 11.2     37           
Section 11.3  Indemnification Procedure   37            Section 11.4  Limitation
on Consequential and Other Damages   38            Section 11.5  Manager
Liability   38            Section 11.6  Conspicuous   39            ARTICLE XII
Force Majeure    39            ARTICLE XIII Miscellaneous    39           
Section 13.1  Time   39            Section 13.2  Independent Contractor   39    
       Section 13.3  Notices   39            Section 13.4  Cooperation   41    
       Section 13.5  No Third Party Beneficiaries   41            Section 13.6 
Cumulative Remedies   41            Section 13.7  Governing Law; Jurisdiction;
Waiver of Jury Trial   41            Section 13.8  Entire Agreement   42 

 



ii

 



          Section 13.9  Assignment   42            Section 13.10  Amendment 
 42            Section 13.11  Severability   42            Section 13.12 
Waiver   43            Section 13.13  Counterparts; Facsimiles; Electronic
Transmission   43            Section 13.14  Corporate Opportunity   43       
    Section 13.15  Joint Acknowledgement   43                               
EXHIBITS:                   Exhibit A  Scope of Services   A-1           
Exhibit B  Insurance   B-1            Exhibit C  Cost Reimbursement   C-1       
    Exhibit D  Operating Agreement   D-1           

 



iii

 

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated as of June 16, 2014
and effective for all purposes as of the 16th day of June, 2014 (the “Effective
Date”), is by and among AECP MANAGEMENT, LLC, an Oklahoma limited liability
company (the “Manager”), American Energy CAPITAL PARTNERS, LP, a Delaware
limited partnership (“AECP LP”), and AECp OPERATING COMPANY, LLC, a Delaware
limited liability company and a wholly owned subsidiary of AECP LP (the
“Owner”). The Manager, AECP LP and Owner are referred to herein individually as
a “Party,” and collectively as the “Parties.” Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in Article I.

 

BACKGROUND:

 

A. AECP GP is the sole general partner of AECP LP; and

 

B. The Owner is engaged in the Business; and

 

C. The Manager is experienced and skilled in the conduct of business in the oil
and gas acquisition, exploration, development and production industry, and has
the ability to provide technical, commercial, financing and management services
that may be necessary or useful to the Owner; and

 

D. The Owner desires to engage the Manager to perform and provide, and the
Manager desires to perform and provide for and on behalf of the Owner, the
Services as set forth herein and in accordance with the terms and conditions
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I
Defined Terms, Interpretation

 

Section 1.1 Defined Terms. As used in this Agreement, each of the following
terms has the meaning given in this Section 1 as follows:

 

“Acquisition Expenses” means any and all expenses, including but not limited to
legal fees and expenses, travel, lodging and communications expenses, financial
advisory fees, brokerage fees, costs of appraisals, engineering fees and
expenses, third party consultant fees and expenses, nonrefundable option
payments on property not acquired, accounting fees and expenses, title insurance
premiums and the costs of performing due diligence (including, without
limitation, title, environmental, general land services and similar due
diligence), but excluding Acquisition Fees, in each case incurred by AECP LP,
the Owner, the Manager or any of their Affiliates in connection with the
selection,

 



 

 

 

evaluation, acquisition, origination, making or development of any Property
Acquisition, whether or not acquired.

 

“Acquisition Fee” means the fee payable to the Manager pursuant to Section 5.3.

 

“AECP GP” means American Energy Capital Partners, GP LLC, a Delaware limited
liability company and the general partner of AECP LP.

 

“AECP LP” has the meaning specified in the introductory paragraph.

 

“Affiliate” means, with respect to any Person, each other Person that directly
or indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with such Person, provided, however,
that the Parties specifically acknowledge and agree that for purposes of this
Agreement none of AECP GP, AECP LP or the Owner is an Affiliate of the Manager.

 

“Agreement” means this Agreement, as amended, supplemented or modified from time
to time.

 

“Approved Credit Facility” means a revolving or other credit facility entered
into by AECP LP, the Owner or a Subsidiary of the Owner.

 

“Assets” means (a) the Leases; (b) the Wells; (c) all royalty, overriding
royalty, production payments, net profits interests and other interests in oil
and gas properties owned by the Owner and its Subsidiaries; (d) all tangible
personal property, equipment, machinery, inventory, supplies, spare parts,
fixtures and improvements that are a part of any Lease or Well or are owned by
or in the possession of the Owner and its Subsidiaries; and (e) all files,
records and business data that relate to any Lease or Well or any of the
business of the Owner and its Subsidiaries.

 

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events, conditions or circumstances: (i) such Person shall file a
voluntary petition in bankruptcy or shall be adjudicated as bankrupt or
insolvent, or shall file any petition or answer or consent seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under the United States Bankruptcy Reform Act of
1978 (the “Bankruptcy Code”) or any present or future applicable federal, state
or other statute or Law relating to bankruptcy, insolvency, reorganization or
other relief for debtors, or shall seek or consent to, or acquiesce in, the
appointment of any trustee, receiver, conservator or liquidator of such Person
or of all or any substantial part of its properties (the term “acquiesce,” as
used in this definition, includes the failure to file a petition or motion to
vacate or discharge any order, judgment or decree within 20 days, after entry of
such order, judgment or decree); (ii) an involuntary case or other proceeding
shall be commenced against such Person seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief with
respect to such Person or its debts under the Bankruptcy Code or any present or
future applicable federal, state or other statute or Law relating to bankruptcy,
insolvency, reorganization or other relief for debtors, or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part

 



2

 

 

of its property, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of 90 consecutive days, (iii) a court of
competent jurisdiction shall enter an order, judgment or decree approving a
petition filed against such Person seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code, or any other present or future applicable federal, state or
other statute or law relating to bankruptcy, insolvency, reorganization or other
relief for debtors, and such Person shall acquiesce in the entry of such order,
judgment or decree or such order, judgment or decree shall remain unvacated and
unstayed for an aggregate of 90 days (whether or not consecutive) from the date
of entry thereof, or any trustee, receiver, conservator or liquidator of such
Person or of all or any substantial part of its property shall be appointed
without the consent or acquiescence of such Person and such appointment shall
remain unvacated and unstayed for an aggregate of 90 days (whether or not
consecutive); (iv) such Person shall admit in writing its inability to pay its
debts as they mature or shall generally not be paying its debts as they become
due; or (v) such Person shall make a general assignment for the benefit of
creditors or take any other similar action for the protection or benefit of
creditors.

 

“Basket Amount” means the following: (i) prior to 90 days following the second
Fiscal Year after the occurrence of the Full Investment Date, 2.0% of the
aggregate capital contributions to AECP LP made on or before such date, and (ii)
beginning on the 90th day following the second Fiscal Year after the occurrence
of the Full Investment Date, 2.0% of the after tax present value, discounted at
10%, of the cash flows attributable to AECP LP’s consolidated estimated net
proved reserves as set forth in AECP LP’s financial statements filed with the
Securities and Exchange Commission (or, if at any time after the second Fiscal
Year after the Full Investment Date AECP LP shall no longer be required to file
its financial statements with the Securities and Exchange Commission, then as
set forth in AECP LP’s consolidated financial statements prepared in accordance
with GAAP).

 

“Budget” means the budget approved pursuant to Section 3.1(a), as amended and
revised from time to time in accordance with Section 3.1(b).

 

“Business” of the Owner and its subsidiaries is (a) to acquire, hold, maintain,
renew, drill, develop, operate and sell working interests, net profits
interests, leasehold interests, royalties, and other types of oil and gas
interests and/or equity interests in corporate, limited liability company or
partnership entities owning oil and gas interests; (b) to produce, collect,
store, treat, deliver, market, sell, farm-out or otherwise dispose of oil, gas
and related hydrocarbons and minerals from its properties and interests; and
(c) to take all such other actions incidental to any of the foregoing as may be
necessary or desirable.

 

“Business Day” means any day other than Saturday or Sunday or any day on which
commercial banks in Oklahoma City, Oklahoma or New York, New York are authorized
or required by law to close.

 

“Calendar Month” means any of the months in the Gregorian calendar.

 



3

 

 

“Calendar Quarter” means the calendar quarter of each Calendar Year ending
March 31, June 30, September 30 and December 31.

 

“Calendar Year” means a 12 consecutive Calendar Month period commencing on
January 1, but the first Calendar Year will begin on the Effective Date and the
last Calendar Year will end on the date Owner is dissolved.

 

“Common Units” means common units consisting of limited partner interests of
AECP LP issued by AECP LP to Investors in the Offering.

 

“Company Agreement” means the First Amended and Restated Limited Liability
Company Agreement of AECP GP, as same may be amended, supplemented or restated
during the term of this Agreement.

 

“Contract Purchase Price” means the total consideration, including any “carried
interest” consideration or deferred or “earn-out” payments when paid by AECP LP
or the Owner in connection with the acquisition from any seller(s) of any
Property Acquisition. With respect to any acquisition that consists, in whole or
in part, of the contribution to AECP LP or the Owner by the owner(s) of the
property Acquisition in consideration for equity interests of AECP LP, such
equity interests shall be determined to have the fair market value mutually
agreed by AECP GP and the Manager.

 

“Contract Sales Price” means the total consideration, including any “carried
interest” consideration or deferred or “earn-out” payments when received by AECP
LP or the Owner for the sale or other disposition of any Assets (other than
sales of oil, gas and other hydrocarbons produced from the Assets in the
ordinary course of business). With respect to any sale or disposition of Assets
that consists, in whole or in part, of the receipt by AECP LP or the Owner of
non-cash consideration, such non-cash consideration shall be determined to have
the fair market value mutually agreed by AECP GP and the Manager.

 

“Control” (including collective meanings, “controlling,” “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by AECP GP to act as the dealer manager of the Offering.

 

“Dealer Manager Fee” means a fee of three percent (3.0%) of the Gross Proceeds
that is payable to the Dealer Manager for serving as the dealer manager of the
Offering.

 

“Default Amount” has the meaning specified in Section 5.3.

 

“Default Rate” means, on the date of determination, the Prime Rate (as published
in the “Money Rates” table of the Wall Street Journal, eastern edition) plus an
additional 2.0 percentage points (that is, 200 basis points; or, if such rate is
at any time contrary to

 



4

 

 

any applicable Law, then “Default Rate” shall be reduced to mean the maximum
rate permitted by applicable Law).

 

“Development Activities” means all operations and activities related to the
development of the Assets, including the drilling of any Development Wells,
recompletions, workovers and operations subsequent to a well reaching its
objective depth on any Lease or other prospect held by the Owner or its
subsidiaries and related proposals, activities and operations required to
commence and sustain production from such well(s), including the design,
fabrication or other acquisition, and installation, of a related development
system.

 

“Development Well” means a well drilled within the proved area of an oil or gas
reservoir to the depth of a stratigraphic horizon known to be productive.

 

“Disposition Expenses” means any and all expenses, exclusive of Disposition
Fees, incurred by AECP LP, the Owner, the Manager or any of their Affiliates in
connection with the sale or other disposition, or proposed sale or other
disposition, of all or any portion of the Assets (other than the sale of oil,
gas or other hydrocarbons produced from the Assets), whether or not sold or
otherwise disposed of, including, without limitation, legal fees and expenses,
travel, lodging and communications expenses, brokerage fees, costs of
appraisals, engineering fees and expenses, third party consultant fees and
expenses, accounting fees and expenses, title insurance premiums and the costs
of performing engineering, environmental, title, general land services and other
due diligence.

 

“Disposition Fee” means the fee payable to the Manager pursuant to Section 5.4.

 

“Draft Budget” has the meaning specified in Section 3.1(a).

 

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act or any
successor statute, as amended from time to time.

 

“Economic Run” means data and other information, delivered in written or
electronic formats, necessary to present a base case, an upside case and a
downside case economic analysis of a Property Acquisition, including, at a
minimum and without limitation, the following:

 

(a) Cash flow financial model analysis, including:

 

(i) a calculation of the Property Acquisition internal rate of return using such
assumptions with respect to leverage, debt amortization and general and
administrative expenses and management fees as Manager and Owner mutually agree
at any time and from time to time are appropriate for financial modeling
purposes with respect to Property Acquisitions; and

 

(ii) projected financial results from the Property Acquisition;

 



5

 

 

(b) supporting property-level reserve reports prepared by either qualified
internal or independent reserve engineers as determined by the Manager in its
discretion; and

 

(c) a cash flow analysis showing the projected impact of the Property
Acquisition on the projected cash flow of the Owner.

 

“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Emergency” means any sudden or unexpected event which causes, or risks causing,
(a) substantial damage to any Asset or the property of a Third Party, or (b)
death of or injury to any Person, (c) damage or substantial risk of damage to
natural resources (including wildlife) or the environment, (d) safety concerns
associated with continued operations or (e) non-compliance with applicable Law,
in each case which event is of such a nature that a response cannot, in the
reasonable discretion of Manager, await the decision of Owner. For the avoidance
of doubt, an “Emergency” shall include any release or threatened release of
Hazardous Substances into the environment that requires notification to any
Governmental Authority under applicable Law.

 

“Employee” means each employee or individual independent contractor of Manager.

 

“Excluded Area” means the Utica Shale area in Ohio, West Virginia and
Pennsylvania, the Woodford Shale area in Central Northern Oklahoma, the Wolfcamp
play area of the southern Permian Basin in West Texas and the core of the
liquids rich portion of the Marcellus Shale play in Northern West Virginia.

 

“Excluded Assets” means leasehold interests, working interests, royalty,
overriding royalty, production payments, net profits interests and other
interests in developed and undeveloped oil and gas properties, including,
without limitation, Leases and Wells, in the Excluded Area.

 

“Expense Cap” has the meaning specified in Section 5.2(a).

 

“Farmout” means an agreement whereby the owner of the leasehold or working
interest agrees to assign its interest in certain specific acreage to the
assignee, while retaining an interest such as an overriding royalty interest, an
oil and gas payment, offset acreage or other type of interest, subject to the
drilling of one or more specific wells or other performance as a condition of
the assignment.

 

“Financing Coordination Fee” has the meaning specified in Section 5.5.

 

“Force Majeure Event” means any cause or event not reasonably within the control
of the Party whose performance is sought to be excused thereby including the
following causes and events (solely to the extent such causes and events are not
reasonably within the control of the Party claiming suspension), which list of
events is not exhaustive: acts of God, strikes, lockouts, or other industrial
disputes or disturbances,

 



6

 

 

acts of the public enemy, wars, blockades, insurrections, civil disturbances and
riots, epidemics, landslides, lightning, earthquakes, fires, tornadoes,
hurricanes, storms, floods, washouts, excessive rainfall and warnings for any of
the foregoing which may necessitate the precautionary shut-down of wells,
plants, pipelines, gathering systems, or other related facilities; arrests,
orders, directives, restraints and requirements of governments and government
agencies, either federal or state, civil and military; outages (shutdown) for
the making of repairs, alterations, relocations or inspections; inability to
secure labor or materials, inclement weather that necessitates extraordinary
measures and expense to construct facilities or maintain operations, or any
other causes, whether of the kind enumerated herein or otherwise, not reasonably
within the control of the Party claiming suspension. Such term shall likewise
include, in those instances where either Party is required to obtain servitudes,
rights-of-way, grants, permits, or licenses to enable such Party to fulfill its
obligations hereunder, the inability of such Party to acquire, or delays on the
part of such Party in acquiring, at reasonable cost and after the exercise of
reasonable diligence, such servitudes, rights-of-way, grants, permits or
licenses, and in those instances where either Party hereto is required to
secured permits or permissions from any Governmental Authority to enable such
Party to fulfill its obligations hereunder, the inability of such Party to
acquire, or delays on the part of such Party in acquiring, at reasonable cost
and after the exercise of reasonable diligence, such permits and permissions.

 

“Full Investment Date” means the date on which AECP LP has invested, committed
for investment or otherwise spent 90% or more of the aggregate capital
contributions (net of the Dealer Manager Fee, Selling Commissioners, volume
discounts, any marketing expenses, due diligence expenses and Organization and
Offering Expenses) received by AECP LP from the Offering.

 

“FWPP” means the Chesapeake Energy Corporation Founders Well Participation
Program, dated as of June 10, 2005.

 

“FWPP Assets” shall mean any assets or properties acquired by Aubrey K.
McClendon, directly or through any of his Affiliates or by his spouse, in
connection with or pursuant to the FWPP.

 

“FWPP Opportunity” shall mean any right of Aubrey K. McClendon or any entity of
which he is an Affiliate to acquire a working interest in any oil and gas
property pursuant to the FWPP.

 

“GAAP” means generally accepted accounting principles, as recognized by the U.S.
Financial Accounting Standards Board (or any generally recognized successor).

 

“General Parameters” means the general parameters for a Property Acquisition as
the Manager and Owner may mutually agree at any time and as same may thereafter
be amended, modified or superseded by mutual agreement of the Manager and Owner,
which general parameters shall include, without limitation, general parameters
for terms and conditions of Property Acquisitions with respect to title,
environmental, other

 



7

 

 

liabilities, indemnification, gas imbalances, conditions to closing and other
matters mutually determined to be appropriate.

 

“General Partner” means AECP GP, in its capacity as the general partner of AECP
LP.

 

“Governmental Authority” means any federal, national, regional, state, municipal
or local government, any political subdivision or any governmental, judicial,
public or statutory instrumentality, tribunal, court, arbitral panel, or other
regulatory bureau, authority, body or entity having legal jurisdiction over the
matter or Person in question.

 

“Gross Proceeds” means the aggregate sales price of all Common Units issued by
AECP LP to Investors in the Offering, without deduction for the Dealer Manager
Fee, Selling Commissions, volume discounts, any marketing expense and due
diligence expense reimbursement or Organization and Offering Expenses.

 

“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals that are
regulated by, or may form the basis of liability under any environmental Laws,
including asbestos-containing materials (but excluding any NORM).

 

“Hedging Policy” means a policy or policy with respect to Hedges that Owner
approves as the Hedging Policy of the Owner from time to time.

 

“Hedges” means any commodity futures contract, commodity swap, commodity option,
commodity forward sale, commodity put, call or collar or other similar agreement
or arrangement designed to protect against fluctuations in the price of oil, gas
or other hydrocarbons used, sold or produced by a person.

 

“Holdings” means AECP Holdings, LLC, an affiliate of the Manager.

 

“Initial Closing” means the initial closing of the purchase of Common Units from
AECP LP by Investors pursuant to the Offering.

 

“Initial Purchase Price” means $20.00, the amount paid by the Investors to AECP
LP to purchase Common Units in the Offering.

 

“Initial Term” has the meaning specified in Section 10.1.

 

“Insured” has the meaning specified in Section 7.5.

 

“Investors” means Purchasers of Common Units from AECP LP pursuant to the
Offering.

 

“Invoice” has the meaning specified in Section 5.1.

 

“Joint Venture” means any partnership, limited partnership or other arrangements
with a Person(s) other than AECP LP or the Owner in which AECP LP or the Owner
is a

 



8

 

 

member, partner or co-venturer and which is established to own, operate or
develop Property Acquisitions.

 

“Law” means any and all applicable laws, statutes, ordinances, permits, decrees,
rulings, writs, injunctions, orders, codes, judgments, principles of common law,
rules or regulations which are promulgated, issued or enacted by a Governmental
Authority having jurisdiction.

 

“Lease Operations” means all necessary or useful lease and land administration
services and maintaining all land, lease and other related records (including
title to the Owner’s Assets and the maintenance and curing of the same) and all
technical, regulatory, permitting and marketing supervision and oversight
determined by the Manager to be necessary or appropriate to assure that the
Owner’s Assets are being explored, developed, produced, gathered and operated in
accordance with this Agreement, including the Exhibits hereto, and applicable
contracts and agreements.

 

“Leases” means the oil, gas and mineral leases and operating rights now owned or
hereafter participated in or acquired by the Owner as of the date of
determination.

 

“Listing Date” has the meaning assigned to such term in the Partnership
Agreement.

 

“Loan(s)” means any indebtedness or obligation in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit,
volumetric production payments, or similar instruments, including secured loans
and mezzanine loans.

 

“Management Services” has the meaning specified in Exhibit A.

 

“Manager” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Manager Indemnified Parties” has the meaning specified in Section 11.1.

 

“Manager Personnel” means the officers and employees of the Manager, the
officers and employees of Affiliates of the Manager, and all other persons
otherwise engaged by the Manager for the provision of the Management Services
hereunder.

 

“Material Adverse Effect” shall mean any event, circumstance, change or effect
(a) that is material and adverse to the business, assets, properties,
liabilities, financial condition or results of operations of AECP, the Owner and
any subsidiaries thereof, determined on a consolidated basis, if applicable.

 

“Material Commitment” means any agreement, contract or other arrangement binding
on Owner or any of its subsidiaries which could reasonably be expected to result
in payments by the Owner or any of its subsidiaries of more than the Basket
Amount then in effect or that AECP GP or Owner advises the Manager would
otherwise qualify as a material contract under Regulation S-K of the Securities
Act of 1933.

 



9

 

 

“Monthly Management Fee” has the meaning specified in Section 5.1.

 

“NASAA Guidelines” means the guidelines adopted September 22, 1976 by the North
American Securities Administrators Association, Inc. relating to the
registration of Oil and Gas Programs, as amended and in effect at the time the
determination is made pursuant to this Agreement.

 

“Offering” means the best efforts registered public offering of Common Units
consisting of (i) a minimum offering of 100,000 Common Units at the Initial
Purchase Price per Common Unit for Gross Proceeds of $2.0 million at the Initial
Purchase and (ii) a maximum offering of 100.0 million Common Units for Gross
Proceeds of up to $2.0 billion.

 

“Offering Termination Date” has the meaning assigned to such term in the
Partnership Agreement.

 

“Operating Agreement” means (i) the operating agreements, gas balancing
agreements, and participation agreements (including the applicable Accounting
Procedures) which relate to the Assets or any of the Leases and other agreements
governing the drilling and operation of and accounting for the Leases, and (ii)
with respect to Leases owned entirely by the Owner and not already subject to an
operating agreement at the time of acquisition by the Owner, the form of
operating agreement attached as Exhibit D with such additions or modifications
thereto as the Manager determines to be necessary or appropriate for the
particular Assets to be subject thereto or for the operations to be conducted
thereon.

 

“Operator” means the person appointed as Operator of any Asset owned by Owner
pursuant to an Operating Agreement, which shall be (a) the Manager or an
Affiliate of the Manager with respect to Assets operated by the Manager or an
Affiliate of Manager pursuant to Section 2.7 and (b) the Third Party designated
as operator with respect to Assets not operated by the Manager or an Affiliate
of the Manager.

 

“Operating Services” has the meaning specified in Exhibit A.

 

“Organization and Offering Expenses” means all costs and expenses of organizing
and selling the Offering (other than the Selling Commissions and the Dealer
Manager Fees) paid by AECP LP, AECP GP or the Manager in connection with the
Offering, including, but not limited to, travel and lodging costs, fees of the
underwriters' attorneys, expenses for printing, engraving, mailing, filing,
salaries of employees while engaged in sales activity, costs of Investor
meetings, charges of transfer agents, registrars, trustees, escrow holders or
escrow agent, depositaries, engineers and their experts, expenses of
qualification of the sale of the Common Units under Federal and State law,
including taxes and fees, accountants' and attorneys' fees and other front-end
fees, charges incurred by or on behalf of AECP GP or the Manager in connection
with the formation of AECP LP, the Owner and the Manager, the preparation,
negotiation, and execution of the Partnership Agreement, this Agreement, any
dealer manager or soliciting dealer agreement, escrow agent agreement
subscription agreement and any other

 



10

 

 

agreement in connection with or relating to the Offering, issuance of Common
Units in the Offering and reimbursement of AECP LP, AECP GP or the Manager for
costs in connection with preparing supplemental sales materials.

 

“OrgOff Reimbursement Amount” has the meaning specified in Section 5.2(a).

 

“Out-of-Pocket Expenses” has the meaning specified in Section 5.2(c).

 

“Owner” has the meaning specified in the introductory paragraph of this
Agreement and, unless the context otherwise requires, includes the subsidiaries
of the Owner.

 

“Owner Agreement” means the First Amended and Restated Limited Liability Company
Agreement of Owner, as same may be amended, supplemented or restated during the
term of this Agreement.

 

“Owner Indemnified Parties” has the meaning specified in Section 11.2.

 

“Parties” has the meaning specified in the introductory paragraph.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of AECP LP, as same may be amended, supplemented or restated
during the term of this Agreement.

 

“Permitted Investment” means (a) any evidence of indebtedness, maturing not more
than one (1) year after the date of issuance, issued or guaranteed by the United
States Government, (b) commercial paper, maturing not more than nine (9) months
from the date of issue, which is issued by a corporation (other than an
Affiliate of the Manager) organized under the laws of any state of the United
States or of the District of Columbia and rated A-l by Standard & Poor's Ratings
Group, or any successor thereto, or P-l by Moody's Investors Service, Inc.,
(c) any certificate of deposit or bankers acceptance, maturing not more than one
(1) year after the date of issuance, which is issued by a commercial banking
institution that is a member of the U.S. Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000, or (d) any repurchase agreement entered into with any commercial
banking institution of the stature referred to in clause (c) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c), and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial banking institution thereunder.

 

“Permits” has the meaning specified in Exhibit A.

 

“Person” (whether or not capitalized) means any natural person, corporation,
company, limited or general partnership, joint stock company, joint venture,
association, limited liability company, trust, bank, trust company, land trust,
business trust or other entity or organization, whether or not a Governmental
Authority.

 



11

 

 

“Property Acquisition” means any acquisition or proposed acquisition of
developed and undeveloped producing or non-producing oil and gas properties
(generally consisting of Leases and Wells) where such properties are located
onshore in the United States, but excluding any Excluded Assets and any FWPP
Opportunity.

 

“Proposal” has the meaning specified in Section 9.1(c).

 

‘‘Prospect’’ means an area covering lands which are believed by the Owner to
contain subsurface structural or stratigraphic conditions making it susceptible
to the accumulations of hydrocarbons in commercially productive quantities at
one or more Horizons. The area, which may be different for different Horizons,
shall be designated by the General Partner in writing prior to the conduct of
Partnership operations and shall be enlarged or contracted from time to time on
the basis of subsequently acquired information to define the anticipated limits
of the associated hydrocarbon reserves and to include all acreage encompassed
therein. A ‘‘Prospect’’ with respect to a particular Horizon may be limited to
the minimum area permitted by state law or local practice, whichever is
applicable, to protect against drainage from adjacent wells if the well to be
drilled by AECP LP is to a Horizon containing Proved Reserves. As used in this
definition, the term “Horizon” means with respect to a zone of a particular
formation, that part of a formation of sufficient porosity and permeability to
form a petroleum reservoir.

 

“Reasonably Prudent Operator” means conducting the applicable activities as a
reasonably prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with good oilfield practice, and in
compliance with applicable law and regulation, but with no liability for losses
sustained or liabilities incurred, except as such may result from gross
negligence or willful misconduct.

 

“Records” has the meaning specified in Section 2.4.

 

“Rejected Proposal” has the meaning specified in Section 9.1(b).

 

“Selling Commission(s)” means the fee(s) payable to the Dealer Manager and
reallowable to Soliciting Dealers with respect to Common Units sold by them in
the Offering.

 

“Services” has the meaning set forth in Section 2.1.

 

“Soliciting Dealers” means broker-dealers that are members of the Financial
Industry Regulatory Authority Inc., or that are exempt from broker-dealer
registration, and that, in either case, have executed soliciting dealer or other
agreements with the Dealer Manager to sell Common Units in the Offering.

 

“Term” has the meaning specified in Section 10.1.

 

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

 



12

 

 

“Wells” means all oil, gas and other hydrocarbon wells now owned or hereafter
participated in or acquired by the Owner.

 

Section 1.2 References and Titles. All references in this Agreement to Exhibits,
Schedules, Sections, paragraphs, subsections and other subdivisions refer to the
corresponding Exhibits, Schedules, Sections, paragraphs, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. The
words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and words
of similar import, refer to this Agreement as a whole and not to any particular
Section, subsection or other subdivision unless expressly so limited. The word
“including” (in its various forms) means including without limitation. All
references to “$” or “dollars” shall be deemed references to United States
Dollars. Titles appearing at the beginning of any Sections, subsections or other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement, and shall be disregarded in construing the language
hereof. The words “this Agreement,” “here,” “hereby,” “hereunder’’ and “hereof,”
and words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The words “this Section” and
“this subsection,” and words of similar import, refer only to Section or
subsection hereof in which such words occur. The word “or” is not exclusive.
Each accounting term not defined herein, and each accounting term partly defined
herein to the extent not defined, will have the meaning given to it under GAAP.
Exhibits and Schedules referred to herein are attached to and by this reference
incorporated herein for all purposes. Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. References to any Law or agreement (or contract) means such Law or
agreement (or contract) as it may be amended from time-to-time. If an ambiguity,
question of intent or question of interpretation arises, this Agreement must be
construed as if drafted jointly, and there must not be any presumption,
inference or conclusion drawn against either Party by virtue of the fact that
its representatives have authored this Agreement or any of its terms. Any
reference to an agreement or contract herein shall include any amendment,
modification or replacement thereof that is in accordance with the provisions of
this Agreement.

 

ARTICLE II
Management Services

 

Section 2.1 Engagement of Manager. Commencing on the Effective Date, the Owner
hereby appoints, retains and authorizes the Manager, and the Manager hereby
accepts and agrees, to perform the Management Services and Operating Services
(collectively, the “Services”) during the Term at all times in accordance with
the terms and conditions set forth in this Agreement.

 

Section 2.2 Direction of Result of Management Services. Except with respect to
the means or method by which the Manager performs the Services (which shall be
subject to the good faith direction or control of the Manager), the provision of
the Services hereunder shall at all times be subject to the direction of the
Owner, including, without limitation, the Owner’s right, subject to Section 3.5,
to direct the Manager with respect to funds held in any Owner’s account(s)
managed by the Manager. The Parties acknowledge that the Owner’s need for and

 



13

 

 

scope of the Services may change from time to time depending on the nature,
number and size of the interests comprising the Assets held by the Owner at any
given time, and Owner reserves the right to change the scope of the Services
consistent with Exhibit A from time to time by mutual agreement with the
Manager.

 

Section 2.3 Management Standards. Subject to the terms hereof, the Manager will
act in compliance with the provisions of this Agreement and, where this
Agreement does not specifically establish a particular obligation or standard,
(a) with respect to Assets subject to an Operating Agreement of which Manager or
an Affiliate of the Manager is the Operator (and if the Owner or any of its
subsidiaries is designated as the Operator of any Assets Owner shall take such
actions as are necessary or appropriate to cause the Manager (or its designated
Affiliate) to be designated as the Operator of same), in compliance with the
terms of such Operating Agreement as they apply to the Assets; (b) with respect
to Assets subject to an operating agreement of which the Manager (or its
designated Affiliate) is not the Operator, as a Reasonably Prudent Operator
consistent with generally acceptable standards for non-operated properties in
the oil and gas business based on information regarding such operations
furnished or otherwise obtained by the Manager and (c) with respect to Assets or
business of the Owner not subject to an Operating Agreement, in a manner
consistent with generally acceptable standards in the oil and gas business. The
Manager shall have no obligation to advance funds for the account of the Owner
or to pay any sums of its own in connection with the performance of the actions
which it is authorized or required to take on behalf of the Owner hereunder.

 

Section 2.4 Records; Financial Reports; Instruments of Service. At all times
during the Term, the Manager shall maintain complete books of account, receipts,
disbursements, Permits and all other records relating to the Services performed
hereunder (the “Records”), and all accounting Records shall be maintained in
accordance with GAAP. The Manager shall deliver (i) monthly financial and
operating reports to Owner in respect of the most recently ended Calendar Month
in a form requested and as may be required by Owner, but in any event no later
than 30 days after the end of each Calendar Month, and (ii) quarterly cash flow
forecasts for Owner as may be required by Owner, but in any event no later than
15 days prior to the start of the applicable Calendar Quarter. Further, the
Manager shall prepare and submit to Owner a monthly management report in respect
of the most recently ended Calendar Month with such information as Owner may
request, as well as any other information (without regard to whether relating to
such Calendar Month) that Owner may request. Owner and/or any representatives
designated by Owner may at any time during normal business hours, upon not less
than two (2) Business Days’ advance notice, examine and/or make and retain
copies of said Records. Upon the request from Owner to the Manager given at any
time or from time to time, the Manager shall furnish to Owner a report setting
forth the borrowing, hedging transactions and intangible drilling costs made or
incurred during the preceding six-month period and such other information as
Owner may reasonably request and as is available to the Manager in order to
permit Owner to comply with the reporting requirements of the NASAA Guidelines
as then in effect.

 

Section 2.5 Certain Limitations on Management Services. It is the intent of
Owner and the Manager to maintain the separate corporate existence of both
entities, to hold themselves out to others as separate corporate entities and to
conduct their respective businesses in a manner which respects and preserves
their separate identities. Owner and the Manager also acknowledge and agree that
AECP LP, as the sole member of Owner, is relying on the establishment and

 



14

 

 

maintenance of the separate corporate entity of Owner. Accordingly, the Manager
will provide the Management Services, and the Owner will operate its business,
consistent with this intent. Without limiting the foregoing, the Manager, to the
extent applicable when providing Management Services on behalf of Owner, shall
(i) maintain proper books and records that show the assets, liabilities, and
transactions of the Owner separate from those of any other person and prepare
financial statements for Owner in the same manner, (ii) not commingle the funds
received by the Manager on behalf of the Owner with any other person’s funds,
including those of the Manager, (iii) pay liabilities and expenses invoiced
directly to the Owner or its Assets only out of the Owner’s own funds maintained
by or on behalf of Owner, and (iv) maintain separate bank accounts belonging
only to, or maintained by the Owner. Nothing in this Agreement shall prohibit
the Manager and Owner from acknowledging to third parties their status as
parties to this Agreement.

 

Section 2.6 Well Operations. If the interest of the Owner in a Lease (together
with any interest owned by the Manager and its Affiliates) entitles the Owner to
appoint the Operator of the property, then Owner shall take such actions as are
necessary to designate the Manager (or its designated Affiliate) as the Operator
and the Manager (or its designated Affiliate) shall use its reasonable
commercial efforts to assist the Owner to take such actions as are necessary to
designate the Manager (or its designated Affiliate) as the Operator of such
property, which designation shall be pursuant to either (i) the operating
agreement currently in effect with respect to a property acquired by the Owner
or (ii) if any of such properties are not currently operated pursuant to an
operating agreement, an operating agreement (which is based on a modified form
of operating agreement issued by the American Association of Petroleum Landmen),
including COPAS (which is based on a form issued by the Counsel for Petroleum
Accountants Societies of North America), in the form attached hereto as Exhibit
D, with such additions or modifications thereto as the Manager determines to be
necessary or appropriate for the particular Assets to be subject thereto or for
the operations to be conducted thereon, and provided that the consideration
payable to the Manager (or its designated Affiliate) pursuant to such operating
agreement shall not exceed the compensation determined by the General Partner to
be payable to third parties for similar operator services in the applicable
geographic area of the applicable Assets subject to the operating agreement. To
the extent any of the Services described herein are duplicative of services to
be provided by the Manager or any of its Affiliates under any joint operating
agreement or other agreement, then the Manager shall so advise Owner of such
duplicative services, and, unless Owner and the Manager otherwise mutually
agree, no additional obligations will be incurred or implied by any of the terms
of this Agreement, and such joint operating agreements or other agreement (and
not this Agreement) will govern the terms of such services. Neither the Manager
nor any designated Affiliate will act as drilling contractor and provide
contract drilling operations for any Wells on behalf of Owner.

 

Section 2.7 Limitations on Farmouts to Affiliates of the Manager. The Manager
shall not cause the Owner to enter into a Farmout of an undeveloped Lease or
Well activity to the Manager or an Affiliate(s) of the Manager (pursuant to
which the Manager or such Affiliate(s) is the assignee from Owner) unless (a)
the General Partner has determined that the price the Owner receives from the
Manager or such Affiliate, as the case may be, is not less than the higher of
(i) the Owner’s costs for the interests assigned in such Farmout to the Manager
or such Affiliate, as the case may be, and (ii) the fair market value of such
interests as determined by the Owner in such manner as it determines to be
appropriate and the other terms and conditions are determined

 



15

 

 

by the Owner to be fair and reasonable, and (b) the General Partner exercising
the standard of a prudent operator, has determined the following:

 

(i)the Owner lacks the funds to complete the oil and gas operations on the Lease
or Well and cannot obtain suitable financing therefor;

 

(ii)drilling on the Lease or the intended Well activity would concentrate
excessive funds in a single location, creating undue risks to the Owner;

 

(iii)the Lease(s) or Well activity has been downgraded by events occurring after
assignment to or acquisition by Owner so that development of the Leases or Well
activity would not be desirable; or

 

(iv)the best interests of AECP LP would be served by such a Farmout.

 

If the Owner assigns by Farmout a Lease or Well activity to the Manager or an
Affiliate of the Manager, the Manager acknowledges and agrees that Owner must
retain the economic interests and concessions as the General Partner determines
to be appropriate and consistent with the General Partner’s determination of
those items that a reasonably prudent operator would or could retain under the
circumstances prevailing at the time, consistent with industry practices.

 

Section 2.8 Limitation on Rendering Certain Oilfield Equipment, Supplies and
Services. (a) Except for services to be rendered by the Manager or any of its
Affiliates pursuant to this Agreement or any operating agreement referred to in
Section 2.6, neither the Manager nor any of its Affiliates shall (i) render to
Owner any oilfield equipment, supplies or services or (ii) sell or lease to
Owner any oilfield equipment or related supplies unless:

 

(A) the Person to render or provide same is engaged, independently of Owner and
as an ordinary and ongoing business, in the business of rendering similar
equipment, supplies or services or selling or leasing similar equipment and
supplies to Persons in the oil and natural gas industry other than to any oil
and gas drilling programs sponsored by the General Partner or any Affiliate of
the General Partner and in which the General Partner or any Affiliate of the
General Partner has an interest; and

 

(B) the compensation, purchase price or rental for any such equipment or
supplies is determined by the General Partner to be competitive with the
compensation, purchase price or rental of other persons in the geographic area
engaged in the business of rendering comparable services or selling or leasing
comparable equipment and supplies which could reasonably be made available to
the Partnership.

 

If the Manager or any of its Affiliates that is to render oilfield equipment,
supplies or services does not satisfy the condition set forth in sub-clause (A)
of the preceding sentence, then the compensation, purchase price or rental
therefor shall be the lesser of (i) the cost of the equipment, supplies or
services incurred by the Manager or such Affiliate for same, and (ii) the
competitive rate which could be obtained by Owner in the geographic area as
determined by the General Partner.

 



16

 

 

(b) Any services for which the Manager or any of its Affiliates is to receive
compensation from Owner that do not constitute Services to be rendered pursuant
to this Agreement or any operating agreement contemplated by Section 2.6, shall
be set forth in a written contract which describes the services to be rendered
and all compensation to be paid. Any written contract referred to in this
Section 2.8(b) shall be terminable without penalty by Owner upon the approval at
a special meeting of the holders of Common Units called for the purpose of
voting to terminate this Agreement, which approval is by the holders of not less
than a majority of the Common Units outstanding as of the record date
established for such special meeting excluding for purposes of such
determination Common Units and any vote in respect thereof owned by the General
Partner or its sponsor or any Affiliate(s) thereof, except that upon any such
termination Owner shall pay Manager or such Affiliate all unpaid amounts due
thereunder, Owner shall reimburse the Manager or its Affiliate for any
restocking expenses specified in such terminated contract to the extent
applicable and Owner shall reimburse the Manager or its Affiliate for all such
other reasonably documented costs and expenses incurred as a result of such
termination.

 

ARTICLE III
Financial Administration

 

Section 3.1 Budget.

 

(A) Annual Budget Process. The Manager shall prepare and submit to Owner at
least 45 days before the beginning of each Calendar Year after the first
Property Acquisition by Owner, a budget (“Draft Budget”) detailing the
Development Activities planned to be commenced during the relevant Calendar
Year, which shall specify the amounts expected to be spent by the Owner during
such Calendar Year to conduct such Development Activities, and to otherwise own
its Assets and conduct the Business during such Calendar Year; provided that in
connection with the first acquisition made by the Owner, the Manager shall
deliver a Draft Budget to Owner in connection with such acquisition as
contemplated by Section 9.2(a). The Owner shall approve or disapprove the Draft
Budget no later than 15 days prior to the start of the Calendar Year; provided
that the first Draft Budget shall be approved as provided in Section 9.2(a). If
the Owner approves the Draft Budget, the Draft Budget shall be deemed the Budget
for purposes of this Agreement, until revised in accordance with Section 3.1(b)
below. If the Owner fails to approve a Draft Budget by the commencement of a
Calendar Year, then until a Draft Budget for such Calendar Year is approved, the
Manager is authorized to pay from the Owner’s account the costs and expenses
incurred in the ordinary course of business in amounts materially consistent
with, and for Development Activities and other activities set forth in, the
prior Calendar Year’s Budget as adjusted for supplements to such Budget
attributable to any subsequent Property Acquisition(s), including in respect of
costs and expenses to the extent incurred pursuant to the contractual
obligations of the Owner, including any Material Commitments, and other costs
and expenses approved as provided in this Agreement.

 

(B) Approval of Additional Activities. From time to time prior to the
termination of this Agreement, the Manager may present to Owner supplemental
Development Activities or other activities that the Manager proposes to be
undertaken by

 



17

 

 

the Owner and that are not included in the applicable approved Budget for such
Calendar Year, and revisions to a previously approved Budget that the Manager
recommends be adopted by Owner. If Owner approves such revised Budget, the
revised Budget shall be deemed the Budget as used in this Agreement. In
addition, the Budget shall be deemed to be amended as provided in Section
9.2(b).

 

(C) Cooperation. Prior to and in respect of any proposals made by the Manager to
Owner pursuant to Section 3.1(b), the Manager and Owner agree to use good faith
efforts (1) to exchange information regarding such proposals and proposed
activities to be undertaken in connection with any such proposal or potential
alternatives to any such proposal and (2) to ensure an efficient and expedient
review and decision-making process in respect of such proposals. In addition,
upon the reasonable request of Owner to the Manager, which may be submitted no
more frequently than once each Calendar Quarter, the Owner will have the right
to review with the Manager the current year’s Budget against expenditures
incurred to date during the Calendar Year covered by such Budget.

 

(D) Permitted Overruns. Whenever any provision of this Agreement permits the
Manager to make an expenditure or conduct a Development Activity or other
operation as provided in the Budget, the Manager will be deemed to have made
such expenditure or conducted such Development Activity or other operation as
contemplated by the Budget if (1) the aggregate expenditures during any Budget
period do not exceed the amount set forth in the approved Budget for such Budget
period for such Development Activity or other operation by more than 10.0%
(provided that the Manager shall advise Owner of such excess(es) within ten (10)
Business Days after it is incurred) or (2) the expenditure(s) are determined by
the Manager to be required in connection with an Emergency.

 

Section 3.2 Cash Management. The Manager shall have a fiduciary responsibility
to the Owner for the safekeeping and use of all Owner’s funds and, subject to
the limitation below with respect to operations on Owner’s Leases, Wells and
other oil and gas properties, other Assets whether or not in the Manager’s
possession or control, the Manager shall not employ, or permit any other Person
to employ, such funds or Assets in any manner except for the exclusive benefit
of the Owner, and the Manager shall not use the Owner’s funds as a compensating
balance for the Manager’s benefit; provided, however, that the Manager’s
responsibility with respect to operations on Owner’s Leases, Wells and other oil
and gas properties shall be as set forth in Section 2.6 and under the defined
term “Operating Services” in Exhibit A. The Manager shall implement a cash
management system for the cash and cash equivalents of the Owner, the Manager
shall not commingle Owner’s funds with those of the Manager or its Affiliates,
and funds of the Owner held by the Manager shall be employed or applied for the
exclusive benefit of Owner. The Manager shall invest any cash held on behalf of
the Owner only in Permitted Investments and shall hold all such Permitted
Investments and any cash in trust on behalf of the Owner. The Manager shall as
promptly as commercially practicable deposit all cash and Permitted Investments
held on behalf of Owner in excess of 50% of the then remaining unexpended
portion of the approved Budget as directed by Owner in one or more accounts of
Owner.

 



18

 

 

Section 3.3 Revenues and Joint Interest Billings. The Manager shall receive all
revenues and joint interest billings for the account of the Owner and promptly
credit or charge, as the case may be, the Owner with the Owner’s net revenue and
joint interest billings with respect to its properties, on a
property-by-property basis.

 

Section 3.4 Manager Payments. From time to time, Manager shall pay, unless
otherwise instructed by Owner, from the Owner’s funds administered by the
Manager, as and to the extent required by any applicable contract, or Law and,
to the Manager’s knowledge, to the extent not previously paid by any purchaser,
operator or Third Party, in each case to the extent such liability is
attributable to the Owner’s interest in a property or otherwise an obligation of
Owner, all taxes, royalties, overriding royalties, delay rentals, operating
expenses and other charges under operating agreements, debt service on the
Owner’s debts, the OrgOff Reimbursement Amount, the Monthly Management Fee,
Acquisition Fee, Disposition Fee, Financing Fee and Incentive Performance Fee
(which shall be paid to the Manager in accordance with Article V) and other
debts and obligations of the Owner (including the costs to be reimbursed to the
Manager pursuant to Section 5.2).

 

Section 3.5 Payment to Owner. As contemplated pursuant to Section 2.2, the Owner
may, from time to time, direct the Manager to transfer to an account specified
by the Owner funds in accounts maintained for Owner by the Manager that the
Owner and the Manager mutually agree either (a) are not necessary for the
conduct of the Owner’s business as contemplated by the Budget then in effect
(for purposes of determining the funds necessary to be retained, taking into
account, among other items, funds required in accordance with the Budget then in
effect for working capital purposes, reserves for capital expenditures, reserves
for payments due to the Manager pursuant to Article V and reserves for an
approved Property Acquisition; provided, however, that if in accordance with the
direction by Owner of the Manager in accordance with Section 2.2 or Section 3.4
or otherwise an activity contemplated in the Budget then in effect and for which
funds are retained is not consummated, then any remaining funds reserved
therefor will then be transferred to the Owner pursuant to this Section 3.5); or
(b) constitute proceeds from the sale of Common Units in the Offering that prior
to the first anniversary of the Offering Termination Date have not been used or
committed for use in the acquisition, development or operation of Assets or in
the operation of Owner’s business and are determined not to be necessary to fund
the operating or working capital necessary for the Owner’s operations, including
operations by the Manager and its Affiliates pursuant to this Agreement.

 

ARTICLE IV
Contract Administration; Power of Attorney

 

Section 4.1 Contract Administration. The Services shall include negotiating,
administering and terminating contracts, by and on behalf of the Owner, in the
ordinary course of Business, but in all cases in compliance with the Budget. All
such contracts shall be executed by the Manager in the name of the Owner,
pursuant to the power of attorney granted herein.

 

Section 4.2 Purchases for the Owner. The day-to-day operations and management of
the Owner’s Business shall include the purchase (or lease) of such equipment,
supplies and other

 



19

 

 

goods necessary for the efficient operation of the Owner’s Business and as shall
be consistent with the Budget. Purchases shall be made only at reasonable costs.

 

Section 4.3 Affiliate Transactions. The Manager shall not make or cause the
Owner to make any contract (other than an Operating Agreement as provided
herein) with or purchase or sell goods or services from or to the Manager or any
Affiliate of the Manager, unless such contract or purchase or sale is
specifically identified as an Affiliate transaction in the Budget, or with the
prior written approval of Owner. Nothing in this Section 4.3 shall be construed
to limit or restrict the right of the Manager to engage, or require Owner’s
prior approval of the engagement by Manager of, any Affiliate of Manager to
perform any of the Services on behalf of the Manager so long as the Affiliate of
Manager is not entitled to any payment by Owner for providing such Services.

 

Section 4.4 Power of Attorney. (a) By execution of this Agreement, the Owner
does hereby make, constitute and appoint the Manager, and its successors, with
full power of substitution, as its true and lawful attorney and agent with full
power and authority in its name, place and stead to execute, swear to,
acknowledge, deliver, file, record in the appropriate public offices and publish
any and all contracts, agreements, instruments, conveyances, mortgages, deeds,
notes and other documents of any kind or nature related to, arising out of or in
connection with the Manager's performance of this Agreement.

 

(b) During the Term of this Agreement, the power of attorney granted in this
Section 4.4 shall survive the Bankruptcy, dissolution or other termination of
the Owner, shall extend and be binding upon the Owner's successors and assigns
and shall continue in full force and effect regardless of the occurrence of any
of the foregoing. The Owner hereby agrees to be bound by any such contracts,
agreements, instruments, conveyances, mortgages, deeds, notes and other
documents executed or otherwise entered into by the attorney and agent acting in
good faith pursuant hereto and pursuant to such power of attorney, and hereby
waives any and all defenses that may be available to contest, negate, or
disaffirm any action of the attorney and agent taken under such power of
attorney, except in cases of bad faith, gross negligence, willful misconduct or
material breach of this Agreement.

 

ARTICLE V
Compensation and Expenses

 

Section 5.1 Management Fee. In consideration for the performance by the Manager
of Management Services, Owner shall pay to the Manager monthly, in advance, an
amount rounded to the nearest $10.00 (such amount, the “Monthly Management
Fee”), which amount is equal to the product of (a) until and including the
Calendar Month of termination of the Offering, 0.291667%, and thereafter,
0.333333%, times (b) the sum of (i) the Gross Proceeds determined as of the last
day of the preceding Calendar Month and (ii) the average outstanding
indebtedness of AECP LP (determined on a consolidated basis) during the
preceding Calendar Month. A Monthly Management Fee shall not be payable for any
period prior to the Initial Closing. On or before the 20th day of the Calendar
Month immediately preceding the Calendar Month in which the Management Services
are to be provided, the Manager shall furnish to Owner in writing its
calculation of the Monthly Management Fee that is payable in respect of the next
succeeding Calendar Month. The Monthly Management Fee payable to the Manager by
Owner will be in

 



20

 

 

addition to all fixed rate charges under any joint operating agreements in which
the Manager or its Affiliates act as operator and the Owner owns a working
interest. Each Calendar Month after the Initial Closing and prior to the end of
the Term, the Manager will deliver, together with its calculation of the Monthly
Management Fee to be paid by Owner for the succeeding Calendar Month as provided
in the second preceding sentence, a summary of the costs and expenses to be
reimbursed to the Manager in accordance with the immediately preceding sentence
(each such written calculation and summary, an “Invoice”). At any time that is
not less than ten (10) days following the date that Owner receives an Invoice,
the Manager may apply any funds that it holds on behalf of Owner to payment of
the amount specified in the Invoice less any amount(s) to which Owner has
reasonably objected in writing during such 10-day period. If the Owner timely
objects in a notice received by the Manager to any amount in an Invoice, Owner
and Manager shall use their reasonable commercial efforts to resolve such
dispute amicably, and promptly after the resolution of such matter Manager may
apply any funds that it holds on behalf of Owner to payment of the amount
determined to be owing to the Manager. If the funds that the Manager holds on
behalf of Owner are insufficient to pay in full when due the amounts due to the
Manager pursuant to this Section 5.1, then Owner will promptly make payment to
the Manager of the amount due and unpaid in immediately available funds by wire
transfer to an account specified by the Manager to Owner. Pursuant to Section
7.2(i) of the AECP LP Agreement, AECP LP will pay to AECP GP a management fee
commencing with a payment for the first Calendar Month after termination of the
Offering, which fee shall be payable in cash monthly after termination of the
Offering concurrently with payment by Owner to the Manager of the Monthly
Management Fee pursuant to this Section 5.1 and shall be in an amount equal to
the product of (a) 0.083333% times (b) the sum of (i) (b) the Gross Proceeds
determined as of the last day of the preceding Calendar Month and (ii) the
average outstanding indebtedness of AECP LP (determined on a consolidated basis)
during the preceding Calendar Month. The Manager acknowledges and agrees that
the Monthly Management Fee shall be the sole source of reimbursement to the
Manager of the expenses specified in Part I of Exhibit C.

 

Section 5.2 Reimbursement of Organization and Offering Expenses; Reimbursement
of Out-of-Pocket Expenses. \l 3i) The Manager and the General Partner expect
that Organization and Offering Expenses, including Organization and Offering
Expenses consisting of fees and expenses paid to third parties, that they incur
on behalf of AECP LP and the Owner will be incurred in a ratio approximately
one-third (1/3rd) by the Manager and two-thirds (2/3rds) by the General Partner,
and if such ratio is not maintained then the Manager and the General Partner
will take such actions prior to the Initial Closing or any subsequent closing of
the Offering, as the case may be, as may be necessary to return to such ratio
with respect to the Organization and Offering Expenses as of each of the Initial
Closing and each subsequent closing. At or promptly after (in any event not
later than five (5) Business Days after) the Initial Closing and each subsequent
closing of the issuance of Common Units in the Offering, (i) the Manager will
determine the total Organization and Offering Expenses it has incurred prior to
such closing that have not been previously reimbursed by AECP LP or the Owner
and will prepare and submit to AECP LP an invoice therefor accompanied by
reasonable supporting documentation; and (ii) AECP LP or the Owner will promptly
reimburse the Manager for the amount specified in such invoice subject to a
maximum reimbursement amount of one-half percent (0.5%) of the Gross Proceeds
for all Common Units issued in the Initial Closing and each such subsequent
closing of the Offering. The Organization and Offering Expenses to be reimbursed
by AECP LP or the Owner to the Manager shall not exceed one-half percent (0.5%)
of the aggregate Gross

 



21

 

 

Proceeds raised in the Offering (such maximum amount, the “Expense Cap”). To the
extent that the Manager incurs Organization and Offering Expenses in excess of
the Expense, the Manager shall not be reimbursed for such expenses. Amounts
required to be paid by AECP LP and the Owner pursuant to this Section 5.2(a) at
the Initial Closing and each subsequent closing of the Offering are referred to
as the “OrgOff Reimbursement Amount”.

 

(B) Except as set forth in this Section 5.2, in no event will the Manager be
entitled to reimbursement from AECP LP or the Owner, nor will AECP LP or the
Owner be obligated to reimburse the Manager, for any Organization and Offering
Expenses incurred by the Manager and its Affiliates. The Manager may apply any
funds that it holds on behalf of AECP LP or the Owner to payment of the OrgOff
Reimbursement Amount then due to the Manager pursuant to this Section 5.2(a),
but if the funds that the Manager holds on behalf of AECP LP or the Owner are
insufficient to pay in full when due the amounts due to the Manager pursuant to
this Section 5.2, then AECP LP or the Owner will promptly make payment to the
Manager of the amount due and unpaid in immediately available funds by wire
transfer to an account specified by the Manager to AECP LP or the Owner. The
OrgOff Reimbursement Amount that is payable to the Manager by AECP LP or the
Owner pursuant to Section 5.2(a) will be in addition to all fixed rate charges
under any joint operating agreements in which the Manager or its Affiliates act
as operator and the Owner owns a working interest. Pursuant to the Partnership
Agreement, AECP LP will reimburse AECP GP at or promptly after the Initial
Closing and each subsequent closing of the issuance of Common Units in the
Offering for the Organization and Offering Expenses it incurs up to a maximum of
one percent (1.0%) of the Gross Proceeds raised in the Offering, which
reimbursement shall be made concurrently with each payment to the Manager of the
OrgOff Reimbursement Amount.

 

(C) The Manager shall pay all reasonable out-of-pocket expenses (excluding for
purposes of this Section 5.2 Organization and Offering Expenses, Acquisition
Expenses and Disposition Expenses) of the Manager and its Affiliates, agents and
consultants (“Out-of-Pocket Expenses”), pursuant to the policies and procedures
established by the Manager and approved by the Owner and in accordance with the
Budget, and consistent with the allocations set forth in Part II of Exhibit C
hereto, for the payment or reimbursement of such costs with respect to
activities conducted for the Owner pursuant to this Agreement. The Owner shall
reimburse the Manager for all such Out-of-Pocket Expenses paid by the Manager on
behalf of the Owner or in connection with the Business of the Owner and for
which the Manager has not been previously reimbursed, and on or before the 20th
day after each Calendar Month in which the Manager incurs Out-of Pocket Expenses
the Manager will invoice the Owner for such Out-of Pocket Expenses incurred
during the preceding month accompanied by reasonable supporting detail. At any
time that is not less than ten (10) days following the date that Owner receives
an invoice for Out-of-Pocket Expenses pursuant to this Section 5.2(b), the
Manager may apply any funds that it holds on behalf of Owner to payment of the
amount specified in such invoice less any amount(s) to which Owner has
reasonably objected in writing during such 10-day period. If the Owner timely
objects in a notice received by the Manager to any amount in any such invoice,
Owner and Manager shall use their reasonable commercial efforts to resolve such
dispute amicably, and promptly after the resolution of such matter the Manager
may apply any funds that it holds on

 



22

 

 



behalf of Owner to payment of the amount determined to be owing to the Manager.
If the funds that the Manager holds on behalf of Owner are insufficient to pay
in full when due the amounts due to the Manager pursuant to this Section 5.2(b),
then Owner will promptly make payment to the Manager of the amount due and
unpaid in immediately available funds by wire transfer to an account specified
by the Manager to Owner. Any amounts payable to the Manager by Owner pursuant to
this Section 5.2(b) will be in addition to all fixed rate charges under any
joint operating agreements in which the Manager or its Affiliates act as
operator and the Owner owns a working interest.

 

Section 5.3 Acquisition Fee and Acquisition Expenses. The Owner shall pay an
Acquisition Fee to the Manager as compensation for its Management Services
rendered in connection with the investigation, selection and acquisition (by
purchase, contribution, investment or exchange) of any Property Acquisition. The
Manager shall be entitled to an Acquisition Fee for any Property Acquisition
acquired after the termination of this Agreement for which a contract for any
such Property Acquisition had been entered into at or prior to such termination.
The total acquisition fee (the “Acquisition Fee”) payable to the Manager for
each Property Acquisition (other than a Property Acquisition from the Manager or
any of its Affiliates) shall equal two percent (2.0%) of the Contract Purchase
Price of each Property Acquisition, payable in cash. The purchase price
allocable for an Investment held through a Joint Venture shall equal the product
of (i) the Contract Purchase Price of the Property Acquisition and (ii) the
direct or indirect ownership percentage in the Joint Venture held directly or
indirectly by AECP LP or the Owner. For purposes of this Section 5.3, “ownership
percentage” shall be the percentage of capital stock, membership interest,
partnership interest or other equity interests held by the AECP LP or the Owner,
without regard to classification of such equity interests. Owner shall pay to
the Manager the Acquisition Fee promptly upon the closing of each Property
Acquisition (other than a Property Acquisition from the Manager or any of its
Affiliates), unless Owner and the Manger mutually agree the defer payment of
such Acquisition Fee in respect of any Property Acquisition, in which event it
shall be paid in accordance with such mutual agreement. In addition to the
Acquisition Fee payable to the Manager pursuant to this Section 5.3, AECP LP or
the Owner shall pay directly or reimburse the Manager for all Acquisition
Expenses incurred in connection with the selection, evaluation, acquisition,
origination, making or development of any Property Acquisition; provided,
however, in no event shall the sum of the Acquisition Fee and the Acquisition
Expenses required to be paid or reimbursed by AECP LP or the Owner pursuant to
this Section 5.3 in respect of any Property Acquisition exceed three percent
(3.0%) of the Contract Purchase Price of such Property Acquisition. AECP LP or
the Owner shall pay the Acquisition Fee and reimburse the Manager for
Acquisition Expenses payable pursuant to this Section 5.3 within ten (10) days
following each date AECP LP or the Owner receives an invoice for the amount of
the Acquisition Fee payable and Acquisition Expenses reimbursable to the Manager
pursuant to this Section 5.3, provided that such invoice shall be furnished no
earlier than two (2) Business Days before the closing of any Property
Acquisition or, in the case of Acquisition Expenses in respect of any proposed
acquisition that has been unsuccessful, the cessation of the efforts by AECP LP
or the Owner to acquire such Property Acquisition; subject, however, to any
mutual agreement by Owner and the Manager to defer payment of the Acquisition
Fee in respect of any Property Acquisition. The Manager may apply any funds that
it holds on behalf of the Owner to payment of the amount specified in such
invoice less any amount(s) to which the Owner has reasonably objected in writing
during the 10-day period commencing on receipt of such invoice. If the

 



23

 

 

Owner timely objects in a notice received by the Manager to any amount in any
such invoice, the Owner and the Manager shall use their reasonable commercial
efforts to resolve such dispute amicably, and promptly after the resolution of
such matter the Manager may apply any funds that it holds on behalf of the Owner
to payment of the amount determined to be owing to the Manager. If the funds
that the Manager holds on behalf of the Owner are insufficient to pay in full
when due the amounts due to the Manager pursuant to this Section 5.3, then the
Owner will promptly make payment to the Manager of the amount due and unpaid in
immediately available funds by wire transfer to an account specified by the
Manager to the Owner. Any amounts payable to the Manager by the Owner pursuant
to this Section 5.3 will be in addition to all fixed rate charges under any
joint operating agreements in which the Manager or its Affiliates act as
operator and the Owner owns a working interest. For the avoidance of doubt, the
Manager and Owner agree that the Manager shall not be entitled to an Acquisition
Fee for any Property Acquisition from the Manager or any of its Affiliates.

 

Section 5.4 Disposition Fee and Disposition Expenses. As compensation to the
Manager for its Management Services rendered in connection with the sale or
other disposition by AECP LP or the Owner of all or any portion of the Assets
(other than the sale or other disposition in the ordinary course of business of
oil, gas or other hydrocarbons produced from the Assets and other than a sale or
other disposition to the Manager or any of its Affiliates), the Owner shall pay
to the Manager the Disposition Fee. The Manager shall be entitled to a
Disposition Fee for any Asset(s) (other than the sale or other disposition in
the ordinary course of business of oil, gas or other hydrocarbons produced from
the Assets and other than a sale or other disposition to the Manager or any of
its Affiliates) sold or otherwise disposed of by AECP LP or the Owner after such
termination for which the applicable contract(s) to sell or otherwise dispose of
such Asset had been entered into at or prior to such termination date. The total
disposition fee (“Disposition Fee”) payable in cash to the Manager shall equal
one-half percent (0.5%) of the Contract Sales Price of such Asset(s). In
addition to the Disposition Fee payable to the Manager pursuant to this Section
5.4, AECP LP or the Owner shall pay directly or reimburse the Manager for all
Disposition Expenses incurred in connection with the any sale or other
disposition or proposed sale or other disposition (other than the sale or other
disposition in the ordinary course of business of oil, gas or other hydrocarbons
produced from the Assets). AECP LP or the Owner shall pay the Disposition Fee
and reimburse the Manager for the Disposition Expenses payable pursuant to this
Section 5.4 in connection with the sale or disposition of Assets within ten (10)
days following each date AECP LP or the Owner receives an invoice for the amount
of the Disposition Fee so payable to the Manager pursuant to this Section 5.4,
which invoice shall be furnished in connection with the closing of any sale or
other disposition or, in the case of Disposition Expenses in respect of any sale
or other disposition that has been unsuccessful, the cessation of the efforts to
sell or otherwise dispose of the applicable Asset(s); provided, however, that if
Owner and the Manager mutually agree to defer payment of the Disposition Fee in
respect of the sale of any Assets such Disposition Fee shall be paid in
accordance with such mutual agreement. The Manager may apply any funds that it
holds on behalf of the Owner to payment of the amount

 



24

 

 

specified in such invoice less any amount(s) to which the Owner has reasonably
objected in writing during the 10-day period commencing on receipt of such
invoice. If the Owner timely objects in a notice received by the Manager to any
amount in any such invoice, the Owner and the Manager shall use their reasonable
commercial efforts to resolve such dispute amicably, and promptly after the
resolution of such matter the Manager may apply any funds that it holds on
behalf of the Owner to payment of the amount determined to be owing to the
Manager. If the funds that the Manager holds on behalf of the Owner are
insufficient to pay in full when due the amounts due to the Manager pursuant to
this Section 5.4, then the Owner will promptly make payment to the Manager of
the amount due and unpaid in immediately available funds by wire transfer to an
account specified by the Manager to the Owner. Any amounts payable to the
Manager by the Owner pursuant to this Section 5.4 will be in addition to all
fixed rate charges under any joint operating agreements in which the Manager or
its Affiliates act as operator and the Owner owns a working interest.
Notwithstanding anything to the contrary in this Section 5.4, in no event shall
any Disposition Fee be payable by AECP LP or the Owner pursuant to this Section
5.4 in connection with the sale or exchange in the ordinary course of business
by AECP LP or the Manager of oil, natural gas or other hydrocarbons produced
from the Assets. Pursuant to the Partnership Agreement, AECP LP will pay to AECP
GP a disposition fee in connection with the sale or other disposition by AECP LP
or the Owner of all or any portion of the Assets (other than the sale or other
disposition in the ordinary course of business of oil, gas or other hydrocarbons
produced from the Assets), which fee shall be payable in cash concurrently with
payment by the Owner to the Manager of the Disposition Fee pursuant to this
Section 5.4 in respect of such disposition of Asset(s) and shall be in an amount
equal to one-half percent (0.5%) of the Contract Sales Price of such Asset(s).
For the avoidance of doubt, the Manager and Owner agree that the Manager shall
not be entitled to a Disposition Fee for any sale or other disposition of Assets
to the Manager or any of its Affiliates.

 

Section 5.5 Financing Coordination Fee. As compensation to the Manager for its
Management Services rendered in connection with the financing by AECP LP or the
Owner of any Property Acquisition or Asset, the assumption by AECP LP or the
Owner of any Loan(s) with respect to any Property Acquisition or Asset or
refinancing by AECP LP or the Owner of any Loan, the Owner shall pay the Manager
a fee, payable in cash (the “Financing Coordination Fee”), equal to one-half
percent (0.5%) of the principal account incurred by AECP LP or the Owner, as the
case may be, or outstanding under any such Loan. AECP LP or the Owner shall pay
the Financing Coordination Fee payable pursuant to this Section 5.5 at or
promptly after (and in any event within two (2) Business Days after) the closing
of the Loan that is the subject of the Financing Coordination Fee then due or
each draw down by AECP LP of any principal amount of any Loan, as the case may
be; provided, however, that if Owner and the Manager mutually agree to defer
payment of any Financing Coordination Fee, then such Financing Coordination Fee
shall be paid in accordance with such mutual agreement. The Manager may apply
any funds that it holds on behalf of Owner to payment of the amount of any
Financing Coordination Fee then due and payable to the Manager pursuant to this
Section 5.5 less any amount(s) to which Owner has reasonably objected in writing
prior to the closing of the Loan that is the subject of the applicable Financing
Coordination Fee. If the Owner timely objects in a notice received by the
Manager to any amount of any Financing Coordination Fee, Owner and Manager shall
use their reasonable commercial efforts to resolve such dispute amicably, and
promptly after the resolution of such matter the Manager may apply any funds
that it holds on behalf of Owner to payment of the amount determined to be owing
to the Manager. If the funds that the Manager holds on behalf of Owner are
insufficient to pay in full when due the amounts due to the Manager pursuant to
this Section 5.5, then Owner will promptly make payment to the Manager of the
amount due and unpaid in immediately available funds by wire transfer to an
account specified by the Manager to Owner. Any amounts payable to the Manager by
Owner pursuant to this Section 5.5 will be in addition to all fixed rate charges
under any joint operating agreements

 



25

 

 

in which the Manager or its Affiliates act as operator and the Owner owns a
working interest. Pursuant to the Partnership Agreement, AECP LP will pay to
AECP GP a financing coordination fee in connection with the financing by AECP LP
or the Owner of any Property Acquisition or Asset, the assumption by AECP LP or
the Owner of any Loan(s) with respect to any Property Acquisition or Asset or
refinancing by AECP LP or the Owner of any Loan, which fee shall be payable in
cash concurrently with payment by Owner to the Manager of the Financing
Coordination Fee pursuant to this Section 5.5 in respect of such financing
transaction and shall be in an amount equal to one-quarter percent (0.25%) of
the principal account incurred by AECP LP or the Owner, as the case may be, or
outstanding under any such Loan.

 

Section 5.6 Direct Expenses. To the extent practicable, the Manager shall cause
all direct expenses of Owner that are incurred in connection with this Agreement
or the Services rendered pursuant hereto to be billed directly to Owner, and to
the extent the Manager incurs direct expenses on behalf of Owner such direct
expenses will be reimbursed to the Manager by Owner in accordance with Section
5.2(C), or if such direct expenses constitute Acquisition Expenses, Disposition
Expenses or Organization and Offering Expenses then in accordance with Section
5.3, Section 5.4 or Section 5.2(A), as applicable.

 

ARTICLE VI
Representations, Warranties and Covenants

 

The Manager represents, warrants and covenants to the Owner and AECP LP as
follows:

 

(A) Organization, Good Standing, Etc. The Manager is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Oklahoma. Before commencing operations in any State where Leases are located
the Manager will be duly qualified and/or licensed to the extent and as may be
required, and in good standing in such State.

 

(B) Authority; Enforceable Agreement. The Manager has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and has
adequate power, authority and legal right to enter into, execute, deliver and
perform this Agreement. This Agreement is legal, valid and binding with respect
to the Manager and is enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally.

 

(C) Legal Requirements. The Manager has, or before commencing activities in any
State or other jurisdiction will have, all requisite power, approvals,
authorizations, consents, licenses, orders, franchises, rights, registrations
and permits of all Governmental Authorities of such State or other jurisdiction
required for the Manager to provide the Management Services in such
jurisdiction; each of the foregoing is or will be in full force and effect and
has been duly and validly issued; and at the time Management Services are
performed the Manager will be in compliance in all material respects with all
terms and conditions of each of the foregoing.

 

(D) No Consent. No permit, consent, approval, authorization or order of, and no
notice to or filing with, any Governmental Authority or third party is required
in

 



26

 

 

connection with the execution, delivery or performance by the Manager of this
Agreement or to consummate any transactions contemplated hereby and thereby.

 

(E) Manager’s Activities During the Term. The Manager covenants and agrees that
during the Term (excluding any period after a Termination Notice has been
received by Manager as contemplated by Section 10.2(a) during which the Manager
performs transition services in accordance with Section 10.3) the Manager’s
business and activities will be limited to serving as the manager pursuant to
this Agreement and activities ancillary thereto; provided, however, that the
foregoing covenant is not intended, nor shall it be construed, to restrict or
limit the Manager’s ability to serve as a manager or in a similar capacity
pursuant to a management services or similar agreement to one or more
partnerships or other entities that may be formed after the Effective Date by,
or that is affiliated with, AR Capital, LLC, AR Capital Energy Holdings, LLC or
any of their affiliates to acquire, own, operate, develop, market or dispose of
oil and gas properties. For the avoidance of doubt, the Manager will not own any
oil, gas or mineral leases or developed or undeveloped producing or
non-producing oil and gas properties, and will not become the counterparty to
any Farmout by assignment from Owner, at any time during the Term; but the
foregoing restriction is not intended, nor shall it be construed, to apply to,
or to restrict the activities or operations of, any Affiliate of the Manager.
The Manager shall only be required to devote such portion of its full productive
time to the performance of the Services as is necessary to satisfy its
obligations under this Agreement.

 

ARTICLE VII
Additional Agreements of Manager; Restrictions on Manager

 

Section 7.1 Compliance with Laws. In the performance of Services pursuant to
this Agreement, the Manager shall comply in all material respects with
applicable Law relative to the use, operation, development and maintenance of
the Business and the Assets. The Manager shall use its reasonable commercial
efforts to remedy any violation of any such applicable Law that comes to its
attention. The Manager shall promptly notify the Owner of any material violation
of applicable Law in the performance of the Services pursuant to this Agreement,
and the Manager shall transmit promptly to the Owner a copy of any citation or
other communication received by the Manager setting forth any such violation.

 

Section 7.2 Compliance with Obligations. The Manager, to the extent such matters
are reasonably within its control, shall use diligent and reasonable efforts to
cause compliance in all material respects with all terms and conditions
contained in any contract, agreement, judicial, administrative or governmental
order, law or ruling, lease, mortgage, deed of trust or other contractual or
security instrument affecting the Business or any of the Assets; provided,
however, that, except as otherwise set forth herein, the Manager shall not be
required to make any payment or incur any liability on account thereof. The
Manager shall promptly notify the Owner in writing of any material violation of
any such instrument or agreement in any material respect.

 

Section 7.3 Prohibited Acts. Notwithstanding anything to the contrary, express
or implied, in this Agreement, without the consent of Owner the Manager shall
not:

 



27

 

 

(A) Affect Title. Other than by way of a pledge, mortgage, deed of trust or
trust indenture in connection with the terms of an Approved Credit Facility or a
Farmout, joint operating agreement, participation agreement or other similar
arrangement, sell, assign, surrender or relinquish, farm out, encumber,
hypothecate, mortgage, burden, or otherwise alter or impair the Owner’s title
in, to, or under, or that may be derived from, any of the Assets, or take any
act that has the natural and foreseeable consequence of causing any of the
foregoing. The prohibition in the immediately preceding sentence does not apply,
however, to any loss, alteration, or impairment of title resulting (i) from the
abandonment of any well, cessation of operations, non-commencement of the
drilling of any well or any other operations, or non-payment of delay rentals,
advance royalties, shut-in well payments, or any other payments when done with
the Owner’s written consent or in accordance with the other terms of this
Agreement; (ii) by virtue of the non-consent, non-participation, or
non-performance of any Third Party under any Operating Agreement; (iii) from the
pooling, unitization, or communitization of all or any part of the Owner’s
interest in a property; (iv) from the sale or disposition of worn out or
obsolete equipment or spare parts; (v) from the sale of natural gas, crude oil,
natural gas liquids, condensate, other products and other hydrocarbons produced
from the Assets; or (vi) from causes or circumstances beyond Manager's
reasonable control. If the Owner sells any of its Asset(s) to the Manager or an
Affiliate of the Manager (other than a Farmout to the Manager or an Affiliate of
the Manager which shall be subject to Section .7), then the Owner exercising the
standard of a prudent operator must determine that (i) the sales price received
by the Owner from the Manager or such Affiliate, as the case may be, shall not
be less than the higher of (A) the costs incurred by the Owner for such Asset(s)
and (B) the fair market value of such Asset(s) as determined by the Owner, and
(ii) the other terms and conditions of such sale must be fair and reasonable to
Owner.

 

(B) Borrow Funds. Borrow any funds or accept any loan from Owner or, except in
accordance with Section 7.4, borrow any funds on behalf of Owner (other than
trade accounts payable in the ordinary course of business).

 

(C) Litigation Matters. (i) Except for the filing or prosecution of any lawsuits
for the collection of any monies owed to the Owner in the ordinary course of
business, file or prosecute any lawsuit, or (ii) confess any judgment or
compromise or settle any pending, threatened, or asserted claim or litigation,
in each case with respect to or on behalf of the Owner or any of the Assets.

 

(D) Resign as Operator. Resign as Operator of any operated Asset except in
accordance with this Agreement.

 

(E) Tax Status. Take any action which would cause the Owner not to be classified
and treated as a partnership (and not as an association) for federal income tax
purposes.

 

(F) Approved Credit Facility. Amend or waive any provision of the Approved
Credit Facility or take any actions which would result in a default by the Owner
under an Approved Credit Facility (but the foregoing shall not be construed to
require the expenditure of any funds by the Manager).

 



28

 

 



(G) Expenditures. Except in accordance with Article III, Section 4.3, and
Article V, Section 7.1, Section 7.2 or Section 7.4, make or approve any
expenditure for the Owner’s account, or obligate the Owner to make any
expenditure, other than for operating expenses (including any Operating
Agreement then in effect) made pursuant to operating agreements covering the
Owner’s Assets or as provided in the Budget.

 

(H) Activities; Budget. Conduct for the Owner’s account, or consent to or
obligate the Owner, to engage in any activity, other than an activity provided
for in the approved Budget or determined by the Manager to be required in
connection with an Emergency.

 

(I) Acquisitions and Joint Ventures. Cause or obligate the Owner to enter into
any business combination transaction, including any merger, consolidation,
equity exchange, acquisition, sale, joint venture, partnership or similar
arrangement, or acquire any assets (including any Property Acquisition(s)),
properties or rights, including leasehold and working interests.

 

(J) Hedging. Cause the Owner to adopt, revise or waive compliance with, the
Hedging Policy, or cause the Owner to enter into or become obligated under any
Hedges that are not in accordance with the Hedging Policy. None of the
properties, or production attributable to properties, owned by the Manager or
any Affiliate of the Manager will benefit from any of Owner’s hedging or
marketing arrangements, and the Manager shall fairly apportion the benefits from
any marketing or other arrangements jointly affecting property of the Manager
(or any Affiliate of the Manager) and Owner to the respective interests of the
Manager or any Affiliate of the Manager, on the one hand, and Owner, on the
other hand.

 

(K) Material Commitment. Enter into any contract or agreement on behalf the
Owner, or otherwise obligate the Owner under any contract or agreement, that
would reasonably be expected to constitute a Material Commitment. The Manager
shall not commit Owner’s future production from any Well in which Owner owns an
interest for Manager’s benefit.

 

(L) Affiliate Transactions. Except in compliance with Section 4.3, cause the
Owner to enter into any contract or other arrangement or transaction with the
Manager or an Affiliate of the Manager.

 

(M) Amendment to Agreements; Waiver of Rights. Cause the Owner to enter into or
replace or amend, modify or restate or supplement in a manner adverse to the
Owner in any material respect, or cause the Owner to waive or fail to enforce on
behalf of the Owner any material rights of the Owner under, any participation,
joint venture, operating, area of mutual interest or other similar agreement to
which the Owner is a party (provided that the restriction set forth in this
clause (m) shall not apply to any extension or termination of any agreement in
accordance with its terms).

 

(N) Certain Non-Consent Activities. Cause the Owner to make any election or
exercise any vote, or cause the Owner not to exercise any vote, that has the
effect of

 



29

 

 

causing the Owner to not participate in any Development Activities or other
activities or operations under an Operating Agreement in which the Manager or an
Affiliate of the Manager owns a working interest, unless the Manager or such
Affiliate also declines to participate in such activity or operations, unless
Owner’s election or exercise of, or failure to elect or exercise, any such vote
is a result of Owner’s voluntary election or Owner’s inability or refusal to
fund the cost of the applicable Development Activities or other activities or
operation, as the case may be, in which event neither Manager nor any Affiliate
shall be required to decline to participate in such activity in respect of its
working interest therein.

 

(O) Directed Activities. Take on behalf of the Owner or cause the Owner to take
any action or commit to any action that is contrary to the good faith reasonable
instructions of the Owner, provided that the foregoing shall not be construed to
require the Manager to take any action in violation of applicable Law or to
incur any cost or liability that will not be reimbursed or assumed by the Owner.

 

(P) Actions Not of Benefit to Owner. Prior to the Listing Date, take on behalf
of Owner or cause Owner to take any action or commit to any action which the
Manager has determined will not primarily benefit Owner except as may be
required by any contract or agreement to which Owner may be subject or by
applicable Law.

 

(Q) Prohibition on Profit by Drilling in Breach of Agreement. Neither the
Manager nor any Affiliate of the Manager shall profit by conducting drilling
operations on any of Owner’s Assets in breach or violation of this Agreement or
the Operating Agreement applicable to such Asset.

 

(R) Loans from Manager to Owner. If the Manager or any Affiliate of the Manager
elects in its sole discretion to make any loan or advance any funds to Owner,
the Manager or such Affiliate may not receive interest on the outstanding
balance of such loan or advance in excess of the amounts that would be charged
Owner (without reference to the Manager’s or such Affiliate’s financial
abilities or guarantees) by unrelated banks on comparable loans for the same
purpose. In addition, neither the Manager nor any Affiliate of the Manager shall
receive points or other financing charges or fees for any loan or advance made
to Owner by the Manager or such Affiliate, regardless of the amount of such loan
or advance.

 

(S) Prohibition On Rebates and Give Ups. Neither the Manager nor any Affiliate
of the Manager may receive from Owner or any third party any rebate(s) or give
up(s) in respect of any acquisition or disposition by Owner or the operations by
Owner of its business, or in any reciprocal business arrangement, that would
constitute a circumvention of Article VI.C.8 of the NASAA Oil and Gas Guidelines
as in effect on the Effective Date.

 

Section 7.4 Emergencies. Notwithstanding anything to the contrary in this
Agreement, if Manager reasonably believes there is any Emergency, Manager may,
in the sole exercise of its discretion and at Owner’s expense, act for and on
behalf of Owner in any manner reasonably necessary or useful under the
circumstances without the necessity of giving prior

 



30

 

 

notice to the Owner or receiving any approval or consent from the Owner. If
Manager takes any such action pursuant to this Section 7.4, Manager shall
promptly notify the Owner of such Emergency and of the actions and/or
expenditures approved by Manager as soon thereafter as is reasonably
practicable.

 

Section 7.5 Manager’s Insurance. The Manager shall at all times maintain the
insurance coverage described on Exhibit B with financially sound and reputable
insurance companies, together with any other insurance that the Manager
generally provides or extends to its subsidiaries. During the Term of this
Agreement, the Manager will, subject to reimbursement by the Owner for the
incremental cost thereof, take the actions necessary to cause the Owner to be
Insured, under the insurance policies described, and as indicated, in Exhibit B.
As used herein, the term “Insured” means the Owner will be (i) named an insured
to the extent possible, (ii) in the case of workers’ compensation and employers’
liability, named as an alternate employer, or (iii) an additional insured in all
other cases; provided, however, that the Manager will take reasonable commercial
efforts to provide for endorsement of the Owner as an insured under each policy
described in Exhibit B.

 

ARTICLE VIII
Personnel Administration

 

Section 8.1 General. The Manager shall have in its employ or available to it
during the Term a sufficient number of qualified technical, operating, land,
financial, marketing, accounting, clerical, administrative and field Employees,
and other personnel to enable it to supply all the services as herein provided.

 

Section 8.2 Responsibility. All matters pertaining to the employment,
supervision compensation, promotion and discharge of any Employees or personnel
of the Manager or its Affiliates are the responsibility of the Manager, which is
(or its Affiliate is) in all respects the employer of any such Employees. All
such employment arrangements are solely the concern of the Manager and, if
applicable, its Affiliate(s) and, other than as expressly set forth in Exhibit B
hereto, the Owner shall have no liability with respect thereto.

 

ARTICLE IX
Investment Opportunities

 

Section 9.1 Investment Opportunities.

 

(A) Commensurate with the Gross Proceeds raised by AECP LP from time to time
that have not been previously invested in Property Acquisitions or reserved for
Development Activities or other investment in any of the Assets or the payment
of fees or expenses pursuant to this Agreement or the Partnership Agreement, the
Manager shall offer to Owner the right to purchase any Property Acquisition that
(i) the Manager identifies in accordance with the performance of Item 14 of its
Management Services as described in Exhibit A or that otherwise becomes
available to the Manager and (ii) which the Manager believes may be appropriate
for the Owner.

 

(B) The Manager shall offer to the Owner any Property Acquisition referred to in
Section 9.1(a) in accordance with the terms of Section 9.1(c). Upon receipt of
any

 



31

 

 

Proposal, Owner shall decide in accordance with Section 9.1(d) whether or not to
approve the Property Acquisition that is the subject of such Proposal. If Owner
determines not to approve or otherwise fails to approve such Property
Acquisition within five (5) Business Days after the Owner’s receipt of a
Proposal (a “Rejected Proposal”), then the Manager or any of its Affiliates may
pursue and, if successful in such pursuit, participate in such Property
Acquisition.

 

(C) If the Manager proposes to refer a Property Acquisition or other acquisition
of oil and gas properties to the Owner, the Manager shall submit a written
report (“Proposal”) to Owner for its consideration. Such Proposal shall be in
the form or format that the Manager generally uses, or will have used when
presenting any such Property Acquisition or other acquisition of oil and gas
properties to Owner and shall contain the Economic Run for the Property
Acquisition or other acquisition of oil and gas properties, the initial Budget
or any revisions to the Budget as provided in Section 9.2, and all other
information determined by the Manager or requested by Owner as necessary or
appropriate to describe the terms, economics, oil and gas reserve information,
and other information requested by Owner as necessary or appropriate to evaluate
and consider the Proposal. Additionally, if the Manager or an Affiliate of the
Manager has an existing economic interest in more than 5% of the properties that
are the subject of the Proposal, the Manager shall disclose this fact to Owner
in the Proposal. Information submitted to Owner in the Proposal shall include,
without limitation, the Economic Run data with respect to the acquisition that
is the subject of the Proposal authorization(s) for expenditure, budgeting
information, a recommendation with respect to the amount of indebtedness to be
incurred pursuant to the Approved Credit Facility, key terms related to such
Proposal, including, without limitation, whether such terms deviate or, to
Manager’s knowledge, are expected to deviate from the General Parameters, if
applicable, and any other available information determined by the Manager to be
relevant to Owner’s investment decision or requested by Owner. In addition, if
the Seller of a proposed Property Acquisition that is the subject of a Proposal
is the Manager or an Affiliate(s) of the Manager, then the Owner, exercising the
standard of a prudent operator, must determine that (i) the price paid by Owner
to the Manager or such Affiliate(s), as the case may be, for such Property
Acquisition from the Manager or such Affiliate(s), as the case may be, does not
exceed the lesser of (A) the costs incurred by the Manager or such Affiliate(s),
as the case may be, to acquire, own, operate and develop such Property
Acquisition (which shall be supported by reasonable documentation included in
the Proposal) and (B) the fair market value of such Property Acquisition as
determined by mutual agreement of the Manager or such Affiliate(s), as the case
may be, and Owner, the Owner exercising the standard of a prudent operator, must
determine that in such manner as the Manager and Owner determine to be
appropriate under the circumstances, (ii) at the time of any such Property
Acquisition from the Manager or any of its Affiliates, as the case may be, the
Owner must acquire an equal proportionate interest in the Manager’s or such
Affiliate’s, as the case may be, other ownership interests in the same Prospect
and (iii) the other terms and conditions of such acquisition are fair and
reasonable to Owner. For purposes of the preceding sentence, a Prospect will be
limited to the minimum area permitted by state law or local practice, whichever
is applicable, if the following two conditions are met: (i) the well is being
drilled to a geological feature which contains proved reserves as defined below
and (ii) the limitation protects the well against drainage.

 



32

 

 

In areas where the Prospect is not limited as provided in the immediately
preceding sentence and the area constituting the Prospect that is the subject of
this Section is subsequently enlarged based on geological information which is
later acquired, then if the Prospect includes an interest acquired by Owner from
the Manager or an Affiliate of the Manager and such Prospect is subsequently
enlarged to cover an area in which the Manager (if an interest was previously
acquired from the Manager) or such Affiliate of the Manager (if an interest was
previously acquired from such Affiliate), as the case may be, owns a separate
property interest and the Owner’s activities were material in establishing the
existence of proved undeveloped reserves which are attributable to the separate
property interest (and, in the case of the Manager or such an Affiliate of the
Manager, the activities of the Manager or such Affiliate of the Manager, as
applicable, were not material in so establishing the existence of such proved
undeveloped reserves), then the separate property interest or a portion thereof
must be sold to AECP LP by the Manager or such Affiliate of the Manager, as the
case may be, on terms and conditions conforming to the requirements of the
fourth sentence of this Section 9.1(c).

 

(D) Upon receipt of a Proposal, Owner shall have five (5) Business Days to
notify the Manager of Owner’s intent to make the Property Acquisition as
described in the Proposal. If Owner does not provide such notice to the Manager
within such time, Owner shall be deemed to have rejected the Property
Acquisition that is the subject of the Proposal and such Proposal shall
thereafter constitute a Rejected Proposal.

 

Section 9.2 Initial Budget; Revisions to Budget.

 

(A) Initial Budget. In connection with the first Property Acquisition, the
Manager shall prepare a Draft Budget for operation of the properties proposed to
be acquired and submit such Draft Budget to Owner with the Proposal as
contemplated by Section 9.1. If the Owner approves the Property Acquisition,
Owner shall be deemed to have approved the Draft Budget and such Draft Budget
shall then constitute the approved Budget as contemplated by Section 3.1.

 

(B) Revised Budgets. In connection with each Property Acquisition following the
first Property Acquisition, the Manager may prepare an amendment to the then
existing approved Budget to reflect the additional costs and expenses associated
with the ownership of the Assets proposed to be acquired and submit such
proposed revision to the Owner as contemplated by Section 9.1. If the Owner
approves the Property Acquisition, Owner shall be deemed to have approved the
revision to the Budget and such revised Budget shall then constitute the
approved Budget as contemplated by Section 3.2.

 

ARTICLE X
Term; Termination

 

Section 10.1 Term. The initial term of this Agreement will begin on the
Effective Date and, subject to earlier termination in accordance with Section
10.2, shall continue for so long as the Owner holds any Assets (the “Initial
Term”), and thereafter, until this Agreement is terminated by the Manager or
Owner upon not less than 30 days’ prior written notice to the other (the Initial
Term together with any such extension thereafter, the “Term”). Except as
expressly

 



33

 

 

provided herein, the expiration or earlier termination of this Agreement shall
not relieve any Party of any obligation or liability arising prior to such
expiration or termination.

 

Section 10.2 Termination.

 

(A) This Agreement shall terminate (the “Termination Date”) on the first to
occur of (i) the date on which the Parties mutually agree to terminate this
Agreement and (ii) the termination date set forth on any notice given in
accordance with Section 10.2(b) or Section 10.2(c) (each, a “Termination
Notice”). Each Termination Notice shall be provided in writing and set forth in
reasonable detail the basis for the termination and the Termination Date. If
requested by Owner, the Manager, following its receipt of a Termination Notice,
shall continue to perform the Services in accordance with this Agreement for a
period not to exceed 120 days of such notice and, in such event, the date on
which such continued Services are no longer necessary (as specified by Owner in
the Termination Notice) will be considered the Termination Date for purposes
hereof.

 

(B) Owner may terminate this Agreement by delivery of a Termination Notice to
the Manager following the occurrence of any of the following events:

 

(i)the dissolution and liquidation of AECP LP in connection with the sale of all
or substantially all of the Owner’s assets;

 

(ii)during the Bankruptcy of the Manager;

 

(iii)at any time during the 30 days after a breach by the Manager of its
obligations hereunder that has had or, if continued, is reasonably likely to
have a Material Adverse Effect, which breach remains uncured 60 days following
the receipt by the Manager of written notice of such breach by the Owner;

 

(iv)at any time within 15 Business Days following (A) the determination by a
court of competent jurisdiction that the Manager has defrauded AECP LP or Owner
or stolen or misappropriated any of the Assets or funds of Owner and (B) such
circumstances have not been cured or remedied (which may include a cash payment)
by Manager within 30 days following such judicial determination;

 

(v)the General Partner is removed as the general partner of AECP LP by the
majority vote of the Common Units and the General Partner did not vote in favor
of or otherwise approve such removal; or

 

(vi)upon the approval at a special meeting of the holders of Common Units called
for the purpose of voting to terminate this Agreement, which approval is by the
holders of not less than a majority of the Common Units outstanding as of the
record date established for such special meeting excluding for purposes of such
determination Common Units and any vote in respect thereof) owned by the General
Partner or its sponsor or any Affiliate(s) thereof.

 



34

 

 

(C) The Manager may terminate this Agreement by delivery of a Termination Notice
to Owner (i) during or following the Bankruptcy of the Owner or (ii) upon a
material breach by Owner of its obligations hereunder that remains uncured 60
days following the receipt by Owner of notice of such breach by the Manager.

 

Section 10.3 Transition Services. The Manager shall, until the Termination Date,
continue to provide the Management Services in accordance with this Agreement
and upon request from Owner will reasonably cooperate with Owner in the
transition of such services to a new manager appointed by Owner by (i) turning
over Owner’s books and records and any other relevant information reasonably
requested of the Manager, (ii) if applicable, assigning to Owner all of the
Manager’s rights under subcontracts and other contractual arrangements entered
into by the Manager in connection with the performance of the Services and (iii)
facilitating the transfer of Well operations and the management of the Owner’s
Assets to the successor manager. At the end of the Term, the Manager shall
deliver to Owner the Records. Following the termination of this Agreement, Owner
shall have the right to appoint any other Person as manager to perform the
Management Services by whatever method Owner may deem expedient or appropriate.
Following the termination of this Agreement, the Manager shall have no further
rights under this Agreement (except as provided in Section 10.4) and shall not
be entitled to receive any further payments under this Agreement.

 

Section 10.4 Effect of Termination. The termination of this Agreement shall not
relieve any Party from any expense, liability or other obligation or remedy
therefor that has accrued or attached prior to the Termination Date and the
following provisions of this Agreement shall survive such termination: this
Section 10.4, each of the indemnity obligations, the limitation on consequential
and other damages under this Section 12.4 and the provisions of Article XII,
which provisions shall survive indefinitely. To the extent this Agreement is
terminated by the Owner pursuant to Section 10.2(b)(iv) hereof, then pursuant to
Section 5.8 of the Partnership Agreement, Holdings shall forfeit any incentive
distribution rights it holds as of the date of such termination. To the extent
this Agreement is terminated pursuant to Section 10.2(b)(v) or Section
10.2(b)(vi) hereof, then Owner shall promptly reimburse to the Manager the
severance costs and expenses incurred directly or indirectly by the Manager as a
result of any such termination, such reimbursement to be paid within 10 Business
Days after the receipt by Owner from the Manager of an invoice therefor
accompanied by reasonable documentation in support of such invoice. The Manager
acknowledges and agrees that if any distributions are made by AECP LP to
Holdings in respect of the incentive distribution rights held by Holdings, then
the amount of such distributions will be made only after giving effect to a
reduction for the direct costs and administrative costs of AECP LP.

 

ARTICLE XI
Indemnification; Liability of the Parties

 

Section 11.1 Indemnification. From and after the Effective Date, the Parties
will indemnify each other as follows:

 

(A) Owner Indemnification. (i) The Owner shall indemnify, defend, reimburse and
hold harmless the Manager and its Affiliates and their respective officers,
managers, representatives, agents, members, employees (together with the
Manager, the “Manager

 



35

 

 

Indemnified Parties”) from and against and in respect of any and all claims,
liabilities, losses, costs, expenses (including reasonable attorneys’ fees and
costs of investigation), judgments, fines, penalties, interest, settlements or
damages (collectively, “Liabilities”) incurred or suffered by a Manager
Indemnified Party in connection with, arising out of, or relating to, directly
or indirectly, its performance of the Management Services and or Operating
Services hereunder; provided, however, that Owner will not be required to so
indemnify, defend, reimburse and hold harmless any of the Manager Indemnified
Parties (A) from any Liabilities in respect of any decision by or on behalf of
the Manager in connection with any Property Acquisition, Asset disposition or
operation of Assets with respect to due diligence, waiver or deemed waiver of
title defects mistakes in title or environmental review or similar actions or
omissions, and (B) from any other Liabilities unless the following standards are
satisfied:

 

I. the Manager has made a good faith determination that the Manager’s course of
conduct which caused or resulted, or allegedly caused or resulted in, the
Liabilities for which such Manager Indemnified Party seeks indemnification or
advancement of expenses pursuant to this Section 11.1(A) was in the best
interests of AECP LP or the Owner;

 

II. at the time the conduct was performed that caused or resulted, or allegedly
caused or resulted in the Liabilities for which the Manager Indemnified Party
seeks indemnification or advancement of expenses, the Manager was acting on
behalf of or performing services for AECP LP or Owner;

 

III. there has not been a final and non-appealable judgment entered by a court
of competent jurisdiction determining that, in respect of the matter for which
such Manager Indemnified Party is seeking indemnification pursuant to this
Section 11.1(a), such Manager Indemnified Party engaged in negligence or
misconduct, or in the case of a criminal matter, acted with knowledge that such
Manager Indemnified Party’s conduct was unlawful; and

 

IV. with respect to Liabilities arising from or out of an alleged violation of
federal or state securities laws,

 

A. there has been a successful adjudication on the merits of each count of such
alleged violation of securities laws;

 

B. such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or

 

C. a court of competent jurisdiction approves a settlement of the claims against
the Manager or such Manager Indemnified Party and finds that indemnification of
the settlement and the related costs should be made, and the court has been
advised of the position of the Securities and Exchange Commission and the
position of any state securities regulatory authority in which securities of
AECP LP were offered or sold as to indemnification of violations of securities
laws.

 



36

 

 

Any indemnification pursuant to this Section 11.1(A) shall be made only out of
the consolidated tangible net assets of AECP LP and Owner.

 

(ii) To the fullest extent permitted by applicable Law and subject to AECP LP
and Owner having sufficient funds available, expenses (including legal fees and
expenses) incurred by a Manager Indemnified Party who is indemnified pursuant to
Section 11.1(A) in defending any claim, demand, action, suit or proceeding
relating to acts or omissions with respect to the performance of duties or
services pursuant to this Agreement, from time to time, may be advanced by AECP
LP prior to a determination that the Indemnitee is not entitled to be
indemnified; provided, that (a) such legal action is initiated by a third party
who is not a unitholder of equity interests in AECP LP or, if such legal action
is initiated by such a unitholder, a court of competent jurisdiction shall have
approved such advancement and (b) upon receipt by AECP LP of an undertaking by
or on behalf of the Manager Indemnified Party to repay such amount together with
the applicable legal rate of interest thereon if it shall be determined that the
Manager Indemnified Party is not entitled to be indemnified as authorized in
Section 11.1(A).

 

(iii) The indemnification provided by this Section 11.1(A) shall be in addition
to any other rights to which a Manager Indemnified Party may be entitled under
any agreement, pursuant to any approval by AECP LP, as a matter of law or
otherwise, both as to actions in the Manager Indemnified Party’s capacity as a
Manager Indemnified Party and as to actions in any other capacity and shall
continue as to a Manager Indemnified Party who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Manager.

 

(B) Manager Indemnification. The Manager shall indemnify, defend and hold
harmless AECP LP, the Owner, its Subsidiaries and Affiliates and their
respective officers, directors, representatives, agents, members and employees
(collectively, “Owner Indemnified Parties”) from and against and in respect of
any and all Liabilities incurred or suffered by an Owner Indemnified Party in
connection with, arising out of, or relating to, the negligence or misconduct of
the Manager or another Manager Indemnified Party in the Manager’s performance of
the Management Services.

 

[Intentionally Omitted].

 

Section 11.3 Indemnification Procedure. If any indemnified party discovers or
otherwise becomes aware of an indemnification claim arising under this
Agreement, such party will give written notice to the indemnifying Party,
specifying such claim, and may thereafter exercise any remedies available to
such indemnified party under this Agreement; provided, however, the failure of
any indemnified party to give notice as provided herein will not relieve the
indemnifying Party of any obligations hereunder, to the extent the indemnifying
Party is not materially prejudiced thereby. Further, promptly after receipt by
an indemnified party hereunder of written notice of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made against the indemnifying Party, the indemnified party will give written
notice to the indemnifying Party of the commencement of such action, accompanied
by a copy of all papers, if any, served with respect to the action or
proceeding; provided, however, the failure of any indemnified party to give
notice as provided herein will not relieve the

 



37

 

 

indemnifying Party of any obligations hereunder, to the extent the indemnifying
Party is not materially prejudiced thereby.

 

Section 11.4 Limitation on Consequential and Other Damages.

 

(a) NEITHER PARTY shall be entitled to recover from THE OTHER Party, or such
Party’s respective Affiliates any indirect, consequential, punitive or exemplary
damages or damages for lost profits of any kind arising under or in connection
with this Agreement or the transactions contemplated hereby, except to the
extent any such Party suffers such damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending AGAINST such
damages) to a Third Party, which damages (including costs of defense and
reasonable attorneys’ fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, each Party, on behalf of itself and each of
its Affiliates waives any right to recover punitive, special, exemplary and
consequential damages, including damages for lost profits, arising in connection
with or with respect to this Agreement or the transactions contemplated hereby.

 

(B) The amount of damages for which an indemnified Party is entitled to
indemnity under this Article XI shall be reduced by the amount of insurance
proceeds received by the indemnified Party or its Affiliates with respect to
such damages (net of any collection costs and net of any increase in premiums
resulting from claims with respect to such damages), and, to the extent
insurance coverage for such damages is available under insurance policies of the
indemnified Party and not under the insurance policies of the indemnifying
Party, the indemnified Party will use commercially reasonable efforts to assert
claims under such insurance coverage with respect to such damages.

 

Section 11.5 Manager Liability. Subject to the rights of the Owner to terminate
this Agreement, in no event shall the Manager or its Affiliates have any
liability under this Agreement or applicable Law, with respect to the provision
of the Services under this Agreement for any claim, damage, loss or liability
sustained or incurred in connection with its operations with respect to the
Assets or the provision of the Services or any breach of any provision of this
Agreement regarding the standard of performance of the Manager in performing the
Services or operations under this Agreement (including any breach of Section
3.2) except with respect to liability arising under this Agreement to the extent
(and only to the extent) such liability is attributable to or arises from the
negligence or misconduct of any Manager Indemnified Party, and the Owner, on its
own behalf and on behalf of its Affiliates, releases the Manager and its
Affiliates from such liability, except to the extent (and only to the extent)
such liability is attributable to or arises from the negligence or misconduct of
any Manager Indemnified Party. Nothing in this Section 11.5 shall be deemed to
be a release by the Owner or any of its Affiliates of any claims against the
Manager arising from a breach by the Manager of its obligation to pay amounts
owing to the Owner pursuant to the terms hereof.

 



38

 

 

Section 11.6 Conspicuous. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN THIS AGREEMENT
IN ALL-CAPS FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE LAW.

 

ARTICLE XII
Force Majeure

 

If a Party is rendered unable, wholly or in part, by reason of a Force Majeure
Event to perform its obligations under this Agreement, other than obligations to
make payments or provide indemnification or defense when due hereunder, then
such Party’s obligations shall be suspended to the extent affected by the Force
Majeure Event. Any Party claiming any Force Majeure Event shall provide prompt
written notice thereof to the other Party including full particulars of such
Force Majeure Event.

 

ARTICLE XIII
Miscellaneous

 

Section 13.1 Time. The Parties agree that time is of the essence in the
performance of this Agreement.

 

Section 13.2 Independent Contractor. The Manager and the Owner are independent
contractors and this Agreement shall not be construed as one of partnership,
agency, joint venture, or employment between the Manager and the Owner, and the
rights, duties, obligations and liabilities of each of the Parties under this
Agreement shall be individual, not collective or joint. As between the Parties,
(a) it is not the intention of the Parties to create, nor shall this Agreement
be deemed or construed to create, a mining or other partnership, joint venture,
association or trust, (b) the Manager is not the actual or implied agent for
Owner, and (c) subject to the other express provisions of this Agreement and the
right of the Owner to direct the Manager with respect to the ends to be
accomplished, the Manager shall have the exclusive (i) authority to control and
direct the specific means, method and manner of performance of the details of
the Management Services to be provided hereunder, and (ii) responsibility and
liability for (A) the direction and supervision of its personnel, (B) the
salary, employee benefits, other compensation and related costs of such Manager
personnel and (C) the collection and payment of any payroll taxes or
contributions or taxes for unemployment insurance, workers’ compensation,
pensions and social security for the Manager personnel that are imposed by any
Governmental Authority.

 

Section 13.3 Notices. All notices and communications required or permitted under
this Agreement shall be in writing addressed as indicated below, and any
communication or delivery hereunder shall be deemed to have been duly delivered
upon the earliest of: (a) actual receipt by the Party to be notified; (b) if
sent by U.S. certified mail, postage prepaid, return receipt requested, then the
date shown as received on the return notice; (c) if by facsimile transmission,
then upon confirmation by the recipient of receipt; (d) if by email, then upon
an affirmative reply by email by the intended recipient that such email was
received (provided that, for the avoidance of doubt, an automated response from
the e-mail account or server of the intended recipient shall constitute an
affirmative reply); or (e) if by Federal Express overnight delivery (or other

 



39

 

 

reputable overnight delivery service), the date shown on the notice of delivery.
Addresses for all such notices and communication shall be as follows:

 

To the Manager:

AECP Management, LLC

301 N.W. 63rd Street

Suite 600

Oklahoma City, Oklahoma 73116

Attention: Robert W. Kelly II

   General Counsel

Phone: (405) 818-8000

Fax: (405) 818-8040

Email: bob.kelly@aep-lp.com

    With a copy to:

AECP Management, LLC

301 N.W. 63rd Street

Suite 600

Oklahoma City, Oklahoma 73116

Attention: Scott R. Mueller

Phone: (405) 818-8000

Fax: (405) 818-8040

Email: scott.mueller@aep-lp.com

    To AECP LP:

American Energy Capital Partners, LP

c/o AECP GP LLC

405 Park Avenue

New York, NY 10022

Attention: James A. Tanaka

Phone: (212) 415-6592

Fax: (646) 861-7743

Email: jtanaka@rcscapital.com

    With a copy to:

Kunzman & Bollinger, Inc.

5100 N. Brookline

Suite 600

Oklahoma City, Oklahoma 73112

Attention: Gerald Bollinger

Phone: (405) 942-3501

Fax: (405) 942-3527

E-mail: gbollinger@kunzboll.com

   

 



40

 

 

To Owner:

AECP Operating Company, LLC

405 Park Avenue

New York, NY 10022

Attention: James A. Tanaka

Phone: (212) 415-6592

Fax: (646) 861-7743

Email: jtanaka@rcscapital.com

    With a copy to:

Kunzman & Bollinger, Inc.

5100 N. Brookline

Suite 600

Oklahoma City, Oklahoma 73112

Attention: Gerald Bollinger

Phone: (405) 942-3501

Fax: (405) 942-3527

E-mail: gbollinger@kunzboll.com

 

Either Party may, upon written notice to the other Party, change the address(es)
and person(s) to whom such communications are to be directed.

 

Section 13.4 Cooperation. Prior to termination of this Agreement and at all
times following the consummation of this Agreement, the Parties agree to
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such documents and instruments and do, or cause to be done, such
other acts and things as may reasonably be requested by any Party to this
Agreement, or are otherwise necessary or advisable, to assure that the benefits
of this Agreement are realized by the Parties and that the Parties carry out
their obligations under this Agreement and any document or other instrument
delivered pursuant hereto.

 

Section 13.5 No Third Party Beneficiaries. Except for the indemnification rights
under Article XI, nothing in this Agreement, express or implied, is intended to
confer upon anyone, other than the Parties hereto and their respective
successors and assigns, any rights or remedies under or by reason of this
Agreement or to constitute any Person a Third Party beneficiary of this
Agreement.

 

Section 13.6 Cumulative Remedies. Subject to the other provisions hereof, no
failure on the part of any Party to this Agreement to exercise and no delay in
exercising any right hereunder will operate as a waiver thereof, nor will any
single or partial exercise by any Party hereto of any right hereunder preclude
any other or further right of exercise thereof or the exercise of any other
right.

 

Section 13.7 Governing Law; Jurisdiction; Waiver of Jury Trial. THE VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICTS RULES WHICH WOULD OTHERWISE APPLY THE LAWS OF ANOTHER
JURISDICTION. EACH PARTY AGREES THAT IT SHALL BRING ANY ACTION OR PROCEEDING IN
RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT, WHETHER IN

 



41

 

 

TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN ANY U.S. FEDERAL OR
STATE COURT IN THE STATE OF TEXAS AND (A) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS, (B) WAIVES ANY OBJECTION TO LAYING VENUE IN ANY
SUCH ACTION OR PROCEEDING IN SUCH COURTS, (C) WAIVES ANY OBJECTION THAT SUCH
COURTS ARE AN INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION OVER IT AND (D)
AGREES THAT SERVICE OF PROCESS UPON IT MAY BE EFFECTED BY MAILING A COPY THEREOF
POSTAGE PREPAID, REGISTERED OR CERTIFIED WITH RETURN RECEIPT REQUESTED AT THE
ADDRESS SPECIFIED IN SECTION 13.3. THE FOREGOING CONSENTS TO JURISDICTION AND
SERVICE OF PROCESS SHALL NOT CONSTITUTE GENERAL CONSENTS TO SERVICE OF PROCESS
IN THE STATE OF TEXAS FOR ANY PURPOSE EXCEPT AS PROVIDED HEREIN AND SHALL NOT BE
DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES. FURTHER, EACH
PARTY HEREBY KNOWINGLY AND INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING UNDER, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 13.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, supersedes any
prior agreements with respect to the subject matter hereof and there are no
agreements, understandings, warranties or representations except as set forth
herein.

 

Section 13.9 Assignment. Neither Party may assign any of its rights or delegate
any of its duties under this Agreement without the express written consent of
the other Party, except that the Manager may assign any such rights or delegate
any such duties to any of its Affiliates. Any assignment of rights or delegation
of duties under this Agreement in violation of this section shall be void ab
initio.

 

Section 13.10 Amendment. Neither this Agreement, nor any of the provisions
hereof can be changed, waived, discharged or terminated, except by an instrument
in writing hand-signed by the Party against whom enforcement of the change,
waiver, discharge or termination is sought. In addition, each of AECP LP and
AECP GP covenant and agree that, without the prior written consent of the
Manager, it shall not amend, modify or restate the Partnership Agreement if the
effect thereof would be likely to adversely affect the Manager or any of its
Affiliates or the rights of the Manager or any such Affiliate under this
Agreement or the Partnership Agreement and any amendment, modification or
restatement effected without such prior written consent of the Manager shall be
void and of no force or effect with respect to the Manager; provided, however,
that the prior written consent of the Manager shall not be required in respect
of any amendment made to the Partnership Agreement (even if it would be likely
to adversely affect the Manager or any of its Affiliates) pursuant to Section
13.13(vi) of the Partnership Agreement that is made without the approval of AECP
GP and is effected by approval of a majority in interest of the holders of
Common Units.

 

Section 13.11 Severability. If any clause or provision of this Agreement is
illegal, invalid or unenforceable under any present or future law, the remainder
of this Agreement will not be affected thereby. It is the intention of the
Parties that if any such provision is held to be

 



42

 

 

illegal, invalid or unenforceable, there will be added in lieu thereof a
provision as similar in terms to such provisions as is possible to make such
provision legal, valid and enforceable.

 

Section 13.12 Waiver. Waiver of performance of any obligation or term contained
in this Agreement by any Party, or waiver by one Party of the other’s default
hereunder, will not operate as a waiver of performance of any other obligation
or term of this Agreement or a future waiver of the same obligation or a waiver
of any future default.

 

Section 13.13 Counterparts; Facsimiles; Electronic Transmission. This Agreement
may be executed in multiple counterparts, each of which will be an original
instrument, but all of which will constitute one agreement. The execution and
delivery of this Agreement by any Party may be evidenced by facsimile or other
electronic transmission (including scanned documents delivered by email), which
shall be binding upon all Parties.

 

Section 13.14 Corporate Opportunity. AECP LP and the Owner acknowledge and agree
that the Manager and its Affiliates engage and intend to continue to engage in
the exploration, development, production, acquisition and disposition of oil and
gas properties in North America and the marketing of production from such
properties, which activities may be in competition with the Business of AECP LP
and the Owner. AECP LP and the Owner acknowledge, covenant and agree that except
for the obligation set forth in Article IX of this Agreement, notwithstanding
anything to the contrary in this Agreement or any implied duty under applicable
Law, in equity or otherwise, (a) none of the Manager or any of its Affiliates
that acquire knowledge of a potential oil and gas lease, acquisition, or
investment opportunity, or exploration or development transaction involving oil
and gas properties and that may be an opportunity for AECP LP or the Owner shall
have any duty to communicate or offer such opportunity to AECP LP or the Owner,
(b) it shall be deemed not to be breach of any duty or any other obligation of
any type whatsoever, express or implied, under this Agreement or applicable Law,
of the Manager or any of its Affiliates to not communicate or offer such
opportunity to AECP LP or the Owner, and (c) none of the Manager or any of its
Affiliates shall be liable to AECP LP or the Owner or any other Person by reason
of the fact that the Manager or any of its Affiliates pursues or acquires for
itself or its Affiliates, or otherwise directs, any such opportunity to another
Person or does not communicate such opportunity or information to AECP LP or the
Owner.

 

Section 13.15 Joint Acknowledgement. This written Agreement represents the final
agreement between the Parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the Parties. There are no
unwritten oral agreements between the Parties.

 

[Remainder of Page Intentionally Left Blank

Signature Pages Follow]

 



43

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

MANAGER:

 

AECP Management, LLC
an Oklahoma limited liability company

 

By: /s/ Scott R. Mueller

Scott R. Mueller
Chief Financial Officer

 

AECP LP

 

American Energy Capital Partners, LP
a Delaware limited partnership

 

By: American Energy Capital Partners GP, LLC

its General Partner

 

By: /s/Edward M. Weil, Jr.

Edward M. Weil, Jr.
Chief Executive Officer and President

 

OWNER:

 

AECP Operating Company, LLC

a Delaware limited liability company

 

 

By: American Energy Capital Partners, LP

its Sole Member

 

By: American Energy Capital Partners GP, LLC

its General Partner

 

By: /s/Edward M. Weil, Jr.

Edward M. Weil, Jr.

Chief Executive Officer and President



 

 



 

EXHIBIT A
SCOPE OF SERVICES

 

The “Services” shall mean general management, administrative and operating
services reasonably requested by and at the direction of Owner and shall
include, collectively, the Management Services and the Operating Services
performed on behalf of the Owner and any Subsidiary, and other service or
activity agreed by Owner and the Manager. At all times, the Manager’s provision
of the Management Services and Operating Services shall be subject to the
limitations set forth in this Agreement, and any other limits or restrictions
mutually agreed by Owner and the Manager.

 

The following services shall constitute “Management Services”:

 

1. General. The Manager shall (a) execute and carry out any lawful decisions or
courses of action that have been approved by Owner in writing, (b) maintain the
files and records for engineering, design, accounting, tax, regulatory, land and
such other matters as are generally necessary for the conduct of the business of
the Owner, (c) assist and support Owner in general planning and budgeting
activities and (d) coordinate and manage the Owner’s reporting requirements for
regulatory, tax, environmental or local compliance purposes.

 

2. Overhead Services. Manager will provide all general and administrative
overhead services required for the Owner to conduct their respective business
and operations.

 

3. Management. The Manager shall provide services in respect of the management
of the Owner’s business and its Assets as may be requested by Owner, including
(a) services necessary to satisfy the Owner’s contractual obligations and
obligations under applicable Law and permits and Annual Budgets, (b) making
recommendations relating to the improvement of the Owner’s operations and
maintenance (including major maintenance) of its assets and (c) the management
and administration of the Owner’s contracts and liaising with any Person that is
party to a material contract with the Owner.

 

4. Liens. The Manager shall assist Owner in keeping the Owner’s Assets free and
clear of all liens and encumbrances excluding liens and encumbrances arising in
the ordinary course of business.

 

5. Funds and Funds Management. The Manager shall (a) supervise all disbursements
from, and to the extent of the availability of, funds provided by the Owner
necessary to pay its debts and obligations and (b) open accounts in the name of
the Owner and deposit, withdraw and maintain funds provided by Owner or its
members, in banks, savings and loan associations or other financial
institutions. The Manager shall not under any circumstances commingle any funds
received for the Owner or held for the account of the Owner with the Manager’s
or any other Person’s funds.

 

6. Tax and Accounting Services. The Manager shall (a) provide and oversee
financial and tax reporting (including all tax work necessary for Grant Thornton
LLP to fulfill its obligations as “tax matters partner” under the Company
Agreement or the Partnership Agreement) and cash management services,
(b) monitor the Owner’s compliance with its debt

 



Exhibit A-1

 

 

and financing documents and (c) perform such other accounting services as Owner
may reasonably request.

 

7. IT Services. The Manager shall provide (or cause to be provided) information
technology services that are necessary for the Owner to perform and otherwise
complete its business activities, including services for (a) the management and
maintenance of computer networks and databases, technology systems, and phone
networks and plans, (b) the development and implementation of plans and
standards relating to information technology and procurement, (c) the
development and implementation of security policies and systems for the computer
databases and technology systems of the Owner and (d) the procurement and
acquisition of any other information technology services requested by Owner.

 

8. Third Party Services. The Manager shall (a) engage and manage outside legal,
accounting and tax services for the Owner including, at Owner’s request and
direction, providing Owner with legal, accounting or tax counseling or
recordkeeping as to the Owner’s business activities, and at Owner’s request and
direction, initiating, maintaining, investigating and defending any claims,
actions or proceedings to which the Owner is a party, (b) engage and manage
engineering, operations and other technical consulting services as required in
connection with the Owner’s business and (c) engage environmental consulting
services, including services (i) advising and counseling Owner with respect to
environmental compliance issues, including researching applicable environmental
Laws and (ii) assisting Owner in obtaining and maintaining compliance with any
and all necessary environmental permits, registrations, authorizations,
licenses, approvals or consents from relevant organizations and governmental
authorities.

 

9. Regulatory. The Manager shall (a) engage and manage regulatory consultants
and cause the admission of Owner into regional and industry associations if such
admission would, in the judgment of Owner, be required or desirable for the
operations of the Owner’s business, and (b) with the approval of Owner, engage
and manage representation in lobbying, studies, special or extraordinary
sessions determined to involve or be in the interest of the Owner, including
assisting Owner in its dealings with governmental, semi-governmental,
administrative, fiscal or judicial bodies, departments, commissions,
authorities, agencies or other entities having jurisdiction or regulatory power
over the Owner’s business activities.

 

10. Insurance. At the request of the Owner and at the Owner’s expense, the
Manager shall procure the insurance required to be maintained by the Owner under
the NASAA Guidelines. The Manager shall make recommendations to Owner in respect
of the types, amounts and content of insurance necessary or desirable for Owner
and its business or the business and Assets of the Owner. At the direction of
Owner, the Manager shall procure, on behalf of Owner, insurance policies
providing the coverage and in the amounts specified by Owner, and maintain such
policies in full force and effect. The Manager shall be named as an additional
insured in respect of all liability insurance policies maintained by the Owner,
with waiver of subrogation.

 

11. Supervision. The Manager shall provide supervisory services for Owner or the
Owner’s contractors and operators in connection with the operation of the
Owner’s business and Assets.

 



Exhibit A-2

 

 

12. Staffing. As authorized, coordinated and approved by Owner (including
pursuant to an Annual Budget), the Manager will contract out those services most
effectively and efficiently provided by third parties on behalf of the Owner.

 

13. Compliance with Credit Documentation. Upon the reasonable request by the
Owner at any time or from time to time the Manager will assist the Owner in the
negotiation of an Approved Credit Facility subject to any applicable limitations
thereon set forth in the Partnership Agreement that the Manager has been
notified by Owner apply in respect of such Approved Credit Facility. The Manager
shall provide a statement indicating the compliance, or failure to comply, of
the Owner with any financial covenants, cash flow requirements, maintenance
ratios and reserve balances in any Approved Credit Facility for the periods
covered by such financial statements.

 

14. Business Development. The Manager will use reasonable commercial efforts to
identify Property Acquisitions for the Owner to directly or indirectly acquire
that the Manager believes may be an appropriate opportunity for the Owner. If
the Owner elects in accordance with Section 9.1 to pursue a Property
Acquisition, Manager will use its commercially reasonable efforts to negotiate
with the Seller and submit to Owner for execution, a Purchase and Sale Agreement
and other applicable transaction documents which, to the extent reasonably
possible, shall comply with the General Parameters. The Manager will provide
Owner with each Proposal for any Property Acquisition the information specified
in Section 9.1(c), copies of all title reports and environmental reports
obtained by the Manager with respect to such Property Acquisitions and such
other information that is available to the Manager and that is reasonably
requested by the Owner regarding such Property Acquisition, and upon the Owner’s
request will meet with the Owner and its advisors to discuss the evaluation any
Property Acquisition pursued by the Owner.

 

15. Sale Preparation. At Owner’s request, the Manager will take such actions to
prepare (and arrange for) all or any portion of the Owner’s Assets to be sold or
otherwise disposed of or liquidated (including through a dissolution or winding
up of the Owner).

 

16. Financing Coordination. At Owner’s request, at any time or from time to
time, the Manager will take such actions (a) to investigate and evaluate
financing alternatives for (i) any Property Acquisition, (ii) the ownership,
development and operation of any portion of the Owner’s Assets, or (iii) any
refinancing of the foregoing, (b) will advise the Owner of financing
alternatives that the Manager believes to be appropriate under the circumstances
for Owner’s consideration, and (c) at Owner’s request will assist Owner in
negotiating the final definitive terms of any Loan documents for execution by
Owner and any of its affiliates subject to any applicable limitations thereon
set forth in the Partnership Agreement that the Manager has been notified by
Owner apply in respect of such Loan documents.

 

The following services shall constitute “Operating Services”:

 

1. Lease Operations. The Manager shall perform all Lease Operations in
accordance with the Standards set forth in Section 2.3. The Manager shall manage
the progress, evaluation and implementation of all projects (including
multi-well drilling, workover and recompletion projects and secondary/tertiary
recovery projects) being carried out in connection with the performance of Lease
Operations.

 



Exhibit A-3

 

 

2. The Manager shall apply, pay for (subject to reimbursement by the Owner as
set forth herein), obtain, and maintain in a timely manner all approvals,
authorizations, licenses and permits necessary or advisable for or in connection
with the Owner’s ownership of the Assets and operation of its Business (the
“Permits”).

 

3. Authorizations. The Manager shall provide the oversight to assure that the
operator of the Owner’s Assets acquires all permits, consents, approvals,
surface or other rights that may be required for or in connection with the
conduct of the Lease Operations.

 

4. Technical Evaluation. The Manager shall provide the oversight to assure that
the operator of the Owner’s Assets performs the technical, geological, petroleum
engineering and related evaluations that are necessary or appropriate under the
Standards set forth in Section 2.3 to perform the Lease Operations and to
evaluate proposed acquisitions of oil and gas properties by the Owner.

 

5. Marketing and Transportation. The Manager shall provide the oversight to
assure that the operator of the Owner’s Assets arranges for the purchase,
transportation and storage of all hydrocarbons and all supplies, materials and
equipment needed in order to perform the Lease Operations.

 

6. Safety. The Manager shall provide the oversight to assure that the operator
of the Owner’s Assets takes customary measures consistent with the Standards set
forth in Section 2.3 for the protection of life, health, the environment and
property in the case of an emergency.

 

7. Releases. The Manager shall provide the oversight necessary or appropriate to
assure that the operator of the Owner’s Assets reports any spill and
environmental releases to the appropriate state or federal regulatory agencies
as required by applicable Law.

 

8. Information. The Manager shall maintain the following data and reports as
they are produced or compiled from Lease Operations: (a) copies of all logs and
surveys furnished by the operator(s) of the Owner Assets; (b) regular drilling,
workover or similar operations reports furnished by the operator(s) of Owner’s
Assets; (c) copies of all plugging reports; (d) copies of all geological and
geophysical maps and reports; (e) well tests, completion and similar operations
reports furnished by the operator(s) of Owner’s Assets; (f) if prepared,
engineering studies, development schedules and annual progress reports on
development projects; (g) field and well performance reports, including
reservoir studies and reserve estimates; (h) lease documents, contracts,
agreements, title instruments and title files; and (i) such additional
information as would be maintained by a Reasonably Prudent Operator.

 



Exhibit A-4

 

 

EXHIBIT B
MANAGER’S INSURANCE

 

TYPE OF INSURANCE POLICY LIMITS

General Liability

Including coverage for Personal & Advertising Injury, Products-Completed
Operations and Underground Resources

General aggregate

Each occurrence

 

 

 

$10,000,000

$10,000,000

Automobile Liability

Any auto – Each accident

 

$10,000,000

Employers Liability

Each accident

 

$10,000,000

Workers’ Compensation Statutory limits

Pollution Liability

Each claim

Policy aggregate

 

$1,000,000

$2,000,000



Limits required herein may be satisfied by a combination of self-insurance,
primary and excess/umbrella insurance.

 

Owner named as Alternate Employer under Workers Compensation and Employers
Liability policies except where a state’s monopolistic workers compensation
program does not permit.

 

Owner named as an additional insured on all other policies.

 

Waiver of Subrogation in favor of Owner applies to all policies.

 



Exhibit B

 

 





EXHIBIT C

 

COST REIMBURSEMENT

 

Part I

The Monthly Management Fee paid to the Manager shall be the sole source for the
reimbursement to the Manager of the following overhead expenses incurred by the
Manager in performing the Services:

 

Personnel salaries and bonuses

Personnel burdens and benefits

Pension, retirement and insurance plans

Unemployment, payroll and other taxes

Administrative contractors or consultants

Office rent and occupancy costs

Office equipment and rentals

Office supplies

Office utilities

Data processing

Office maintenance and repairs

Employee parking

Telephone and communications

Postage and delivery expense

Business meals

Professional dues and subscriptions

Training expenses

Club memberships

Computer and software support

Payroll and other fees

Banking and industry relationships

General land services (unless associated with a Proposal and other than contract
land services)

 

Part II

Except to the extent that the following Services are included within the items
for which the Manager is responsible as provided above, the Manager shall be
entitled to reasonable reimbursement in accordance with Section 5.2 of the
Management Agreement for the following out-of-pocket expenses to the extent such
costs and expenses are incurred in accordance with the terms of the Agreement
and any applicable joint operating agreement or applicable law:

 

Audit expense

Independent geological, geophysical and engineering services

Tax return services

Investor reporting expense incurred on behalf of Owner

Legal services (other than legal services for prosecuting or defending claims
regarding breach of this Agreement or claims brought by employees, consultants,
officers, directors or agents or in formation of the Manager)

 



Exhibit C-1

 

 

Outsourced accounting services

Contract land services

Costs incurred in coordinating financing on behalf of the Owner, including,
without limitation, the Approved Credit Facility and any amendment, restatement
or replacement thereof and any waiver thereunder

Reimbursements to the Manager (or its designated Affiliate) pursuant to any
Operating Agreement and COPAS accounting procedure under which the Manager (or
its designated Affiliate) is the Operator, but excluding from such
reimbursements overhead of the Manager (or its designated Affiliate)

Insurance

Franchise or state taxes

Third Party marketing fees

 



Exhibit C-2

 

 

EXHIBIT D
OPERATING AGREEMENT

 

 

Exhibit D

